


Exhibit 10.89


LEASE
(Triple Net)


This Lease (Lease) is made and entered into by and between the Landlord and
Tenant named below, who agree as follows:


PART I


SUMMARY OF BASIC LEASE TERMS


The basic terms of this Lease are:


1. Date of Lease: June 2, 2015 (For references purposes.)


2. Landlord: Brandin Court Associates, LLC, a California limited liability
company


3. Tenant: The Spectranetics Corporation, a Delaware corporation
    
4. Premises and Building:


(a) Project: One approximately 70,074 Rentable Square Foot office/light
industrial building commonly known as 5005-5055 Brandin Court, Fremont, CA,
94538 (Building) and associated parking lot and landscaped grounds


(b) Premises (section 1.1): Approximately 21,994 Rentable Square Foot unit,
commonly known as 5045-5055 Brandin Court, Fremont, CA, 94538


5. Lease Term:


(a) Duration (section 3.1): Sixty (60) months


(b) Lease Commencement Date (section 3.1): June 1, 2016


(c) Lease Expiration Date (section 3.1): May 31, 2021


(d) Early Access Date (section 3.3): Not applicable. Tenant currently occupies
the Premises under a prior lease.


6. Base Rent (section 4.1):


Lease Year 1: $16,495.50 per month


Lease Year 2: $16,990.37 per month


Lease Year 3: $17,500.08 per month


Lease Year 4: $18,025.08 per month


Lease Year 5: $18,565.83 per month


7. Additional Rent (Article 5):


(a) Tenant's Share of Direct Expenses (subsection 5.2.4): 31.386%


(b) Additional Rent Installment upon Lease Commencement (section 5.3.1):
$5,938.38 per month (based on $0.27 psf per year)

1

--------------------------------------------------------------------------------






8. Security Deposit (section 6.1): $30,000.00 which is held by Landlord under
the existing lease dated June 1, 2010 (the “Existing Lease”) and retained under
this Lease.


9. Permitted Use (section 7.1): Management, development and production of
medical devices and related ancillary uses, general office use and related
ancillary uses, and general development and production use and related ancillary
uses.


10. Liability Insurance (minimum) (subsection 14.5.10):


(a) General aggregate limit (other than products-completed operations):
$5,000,000.00


(b) Products-completed operations aggregate limit: $5,000,000.00


(c) Personal injury and advertising injury limit: $2,000,000.00


(d) Each occurrence limit: $5,000,000.00


11. Late Charge and Interest (Article 24):


(a) Late charge (section 24.1): 6% of rent installment due


(b) Interest on delinquent Rent (section 24.2): Ten percent (10%) per year


12. Parking (section 30.1): Non-exclusive right to use of 30 onsite parking
spaces located at the southern portion of the Project (in front of and beside
the Premises).


13. Addresses for Notices and Payments:


(a) Landlord's address for notices (subsection 31.12.2):


Mail:


Brandin Court Associates, LLC
c/o D&J Construction, Inc.
Attn.: Tammy Eliseian
P. O. Box 1856
Fremont, CA 94538


Street:


Brandin Court Associates, LLC
c/o D&J Construction, Inc.
Attn.: Tammy Eliseian
3390 Seldon Ct.
Fremont, CA 94539


Tel.: 510-657-7171 x115
Fax: 510-657-7177
Tammy’s Cell: (510) 823-1092
tammy@joncethomas.com


And, for notices of default, a copy to:


Lawrence R. Jensen
Attorney at Law
P.O. Box 90219
San Jose, CA 95109-3219

2

--------------------------------------------------------------------------------






Tel.: 408-899-2510
Fax: 408-899-2403    
Larry@lrjensenlaw.com


(b) Landlord's address for payments (subsection 4.1):


Mail:


Brandin Court Associates, LLC
c/o D&J Construction, Inc.
Attn.: Tammy Eliseian
P. O. Box 1856
Fremont, CA 94538


Street:


Brandin Court Associates, LLC
c/o D&J Construction, Inc.
Attn.: Tammy Eliseian
3390 Seldon Ct.
Fremont, CA 94539            
            
(c) Tenant's address (subsection 31.12.2)


(1) Before Lease Commencement Date:


The Spectranetics Corporation
Attn.: Director, Facilities
9965 Federal Drive
Colorado Springs, CO 80921



    
With a copy to:


The Spectranetics Corporation
Attn.: General Counsel
9965 Federal Drive
Colorado Springs, CO 80921


(2) After Lease Commencement Date:


The Spectranetics Corporation
Attn.: Director, Facilities
9965 Federal Drive
Colorado Springs, CO 80921




With a copy to:


The Spectranetics Corporation
Attn.: General Counsel
9965 Federal Drive
Colorado Springs, CO 80921




(d) Address of Landlord's lender (subsection 31.12.3): Not applicable.

3

--------------------------------------------------------------------------------








14. Brokers (section 31.24):
Landlord’s: Lee & Associates Oakland, Inc., by Andrew Stoddard



Tenant’s (if any): DTZ by James Wachholz


STATUTORY DISCLOSURE: California Civil Code §1938 was enacted on September 19,
2012, and states that "[a] commercial property owner or lessor shall state on
every lease form or rental agreement executed on or after July 1, 2013, whether
the property being leased or rented has undergone inspection by a Certified
Access Specialist (CASp), and, if so, whether the property has or has not been
determined to meet all applicable construction-related accessibility standards
pursuant to Section 55.53."


Landlord hereby discloses that the Project and Premises have NOT undergone
inspection by a CASp.


PART II


LEASE PROVISIONS


Article 1, REAL PROPERTY, PROJECT, AND PREMISES


1.1. Lease of Premises. Landlord leases to Tenant and Tenant leases from
Landlord the premises described in Summary of Basic Lease Terms section 4(b)
(Premises), which is located in the Building described in Summary section 4(a)
(Project), reserving to Landlord the rights described in Lease section 1.3. The
estimated Rental Square Footage of the Project and the Premises are set forth in
Summary sections 4(a) and 4(b). The Project, the areas servicing the Project
(including any adjacent parking structure and parking area), and the land on
which the Project and those areas are located are sometimes collectively
referred to as the Real Property (Real Property). Tenant acknowledges that
Landlord has made no representation or warranty regarding the condition of the
Real Property except as specifically stated in this Lease. Tenant further
acknowledges that Landlord has not measured the total or Rentable square footage
of the Project and the Premises and is relying on representations regarding the
approximate square footage of the same provided by third parties. If the actual
square footage or estimated Rentable Square Footage of Premises and Project were
material to Tenant’s agreement to enter into this Lease, Tenant was in
possession of the Premises under a prior lease, Landlord has made the Building
available to Tenant prior to execution of this Lease, and Tenant therefore has
had ample opportunity to measure the same to Tenant’s satisfaction. Rent shall
not be adjusted upwards or downwards in the event the actual square footage or
Rental Square Footage of the Premises or Project are different than represented
in this Lease.


1.2. Appurtenant Rights. Tenant is granted the right at all times during the
Lease Term to the nonexclusive use of the parking area, pedestrian walkways, and
other public or common areas located on the Real Property. Landlord, however,
has the sole discretion to determine the manner in which those parking, public
and common areas are maintained and operated (however they shall be maintained
and operated consistent with other similar projects in the vicinity of this
Project), and the use of those areas shall be subject to the terms of this Lease
and to Landlord’s Rules and Regulations, as the same may be amended from time to
time.


1.3. Landlord's Reservation of Rights. The following rights are reserved to
Landlord:


(a) The right to all of the Project, except for the space within the Premises;


(b) The right to use the exterior walls, floor, roof, and plenum in, above, and
below the Premises for the installation, maintenance, use, and replacement of
pipes, ducts, utility lines, systems, and structural elements serving the
Building and for such other purposes as Landlord deems necessary;


(c) The rights reserved to Landlord by provisions of this Lease or by operation
of law;


(d) The exclusive right to consent to the use or occupancy of the Premises by
any person other than Tenant; and


(f) All rights in the economic value of the leasehold estate in the Premises, as
stated in Articles 16-17.

4

--------------------------------------------------------------------------------






1.4. Preparation of Premises; Acceptance. Tenant leases the Premises in its
"as-is" condition as of the Date of Lease.


Article 2, SUBSTITUTION OF OTHER PREMISES


2.1. Omitted.


Article 3, LEASE TERM


3.1. Lease Term. The provisions of this Lease shall be effective as of the date
of this Lease. The term of this Lease (Lease Term) shall be the period stated in
Summary of Basic Lease Terms section 5(a). The Lease Term shall commence on the
date (Lease Commencement Date) stated in Summary section 5(b) and shall expire
at 5:00 p.m. on the date (Lease Expiration Date) stated in Summary section 5(c)
unless this Lease is sooner terminated as provided in this Lease.


3.2. Confirmation of Lease Information. Omitted.


3.3. Early Access. Omitted.


3.4. Lease Year. For purposes of this Lease, the term Lease Year (Lease Year)
means each consecutive twelve-month (12-month) period during the Lease Term,
provided, however:


(a) The first Lease Year commences on the Lease Commencement Date and ends on
the last day of the twelfth (12th) calendar month thereafter;


(b) The second (2nd) and each succeeding Lease Year commences on the first day
of the next calendar month; and


(c) The last Lease Year ends on the Lease Expiration Date or earlier date of
termination.


3.5. Delay in Delivery of Premises. If Landlord fails to deliver possession of
the Premises to Tenant on or before the Lease Commencement Date, Landlord shall
not be subject to any liability for its failure to do so. This failure shall not
affect the validity of this Lease or the obligations of Tenant under it, but the
Lease Term (and Tenant’s obligation to pay Rent) shall commence on the date on
which Landlord delivers possession of the Premises to Tenant.


3.6 Option to Extend. If Tenant is not in default at the time Tenant gives
notice of its desire to renew or at the commencement of the Renewal Term, Tenant
may renew the Lease for one (1) additional period of FIVE (5) years (the
“Renewal Term”), by delivering written notice of the exercise thereof to
Landlord not earlier than fifteen (15) months nor later than twelve (12) months
before the expiration of the Lease Term.


(a)    The Base Rent payable for each month during the Renewal Term shall be the
prevailing rental rate (the “Prevailing Rental Rate”), at the commencement of
the Renewal Term, for space in the Project, or comparable buildings in vicinity
of the Project, of equivalent quality, size, utility and location, with the
length of the Renewal Term. Within thirty (30) days after receipt of Tenant’s
notice to renew, Landlord shall deliver to Tenant written notice of the proposed
Prevailing Rental Rate and shall advise Tenant of the proposed adjustment to
Base Rent, if any. Tenant shall, within ten (10) days after receipt of
Landlord’s notice, notify Landlord in writing whether Tenant accepts or rejects
Landlord’s determination of the Prevailing Rental Rate. Tenant shall, within ten
(10) days after receipt of Landlord’s notice, notify Landlord in writing whether
Tenant accepts or rejects Landlord’s determination of the Prevailing Rental
Rate.


(b)    If Tenant rejects Landlord’s determination of the Prevailing Rental Rate,
Tenant may notify Landlord, within ten (10) days after Landlord delivers notice
of the Prevailing Rental Rate to Tenant, of the rental rate that Tenant asserts
as the Prevailing Rental Rate (“Tenant’s Rate”) applicable hereunder.
Thereafter, each party shall, within ten (10) days after the Tenant submits
Tenant’s Rate, designate by written notice to the other party

5

--------------------------------------------------------------------------------




one (1) qualified real estate broker of good reputation, having at least five
(5) years’ experience in the Fremont metropolitan area real estate market. The
two (2) brokers so designated shall, together immediately select a third (3rd)
similarly qualified broker and within twenty (20) days after such selection,
each of the three (3) brokers shall independently and simultaneously make a
determination as to what each believes to be the Prevailing Rental Rate. The
Prevailing Rental Rate for purposes of the renewal term shall be the average of
the two (2) closest (to each other) determinations of the Prevailing Rental Rate
as asserted by the three (3) brokers. Each party shall bear the costs and fees
of the broker they select and the costs and fees of the third (3rd) broker shall
be shared equally by the Landlord and Tenant. If Tenant timely notifies Landlord
that Tenant accepts Landlord’s determination of the Prevailing Rental Rate or
the Prevailing Rental Rate is determined as provided above, then, on or before
the commencement date of the Renewal Term, Landlord and Tenant shall execute an
amendment to the Lease extending the Term on the same terms provided in the
Lease, except as follows: (A) Base Rent shall be adjusted to the Prevailing
Rental Rate; and (B) Tenant shall have no further renewal option unless
expressly granted by Landlord in writing.


(c)    If Tenant fails to timely notify Landlord in writing that Tenant accepts
or rejects Landlord’s determination of the Prevailing Rental Rate, time being of
the essence with respect thereto, Tenant’s rights under this Section 3.6 shall
terminate and Tenant shall have no right to renew the Lease. Tenant’s rights
under this Section 3.6 shall terminate if (1) the Lease as amended by this
Amendment or Tenant’s right to possession of the Total Premises is terminated,
or (2) Tenant fails to timely exercise its option under this Section 3.6, time
being of the essence with respect to Tenant’s exercise thereof.




Article 4, BASE RENT


4.1. Definition of "Base Rent"—No Setoff. Tenant shall pay to Landlord base rent
(Base Rent) in equal monthly installments as set forth in Summary of Basic Lease
Terms section 6 in advance, on or before the first day of every calendar month
during the Lease Term, without any prior demand, abatement, setoff, or
deduction. Payment shall be made at Landlord’s Address for Payments set forth in
Summary of Basic Lease Terms section 13(b) or at any other place that Landlord
may from time to time designate in writing. Payment must be in United States
dollars, either in the form of a check, cashier’s check or certified check or
via electronically transmitted funds.


4.2. Initial Payment; Proration. If any payment date (including the Lease
Commencement Date) for "Rent," as defined in section 5.1, is for a period
shorter than one calendar month, the Rent for that fractional calendar month
shall accrue on a daily basis for each day of that fractional month at a daily
rate equal to 1/30 of the total monthly Rent. All other payments or adjustments
that are required to be made under the terms of this Lease and that require
proration on a time basis shall be prorated on the same basis. Any Base Rent
prorated for the first partial calendar month of the Lease Term shall be due and
payable on the first day of the first full calendar month of the Lease Term.


4.3. Application of Payments. All payments received by Landlord from Tenant
shall be applied to the oldest payment obligation owed by Tenant to Landlord. No
designation by Tenant, either in a separate writing or on a check or money
order, shall modify this clause or have any force or effect.


4.4. Certified Funds. If any noncash payment made by Tenant is not paid by the
bank or other institution on which it is drawn, whether due to insufficient
funds, Tenant’s instruction to the drawee to stop payment on a check, draft, or
order for the payment of money, or other cause, Landlord shall have the right,
exercised by notice to Tenant, to require that Tenant make all future payments
by certified funds or cashier's check.


4.5 Increase in Base Rent for Option Terms. Omitted.



6

--------------------------------------------------------------------------------




Article 5, ADDITIONAL RENT


5.1. Additional Rent; Rent. In addition to paying the Base Rent specified in
Article 4, Tenant shall pay as additional rent Tenant's Share of the annual
Direct Expenses (as defined in subsections 5.2.1, 5.2.3). That additional rent,
together with other amounts of any kind (other than Base Rent) payable by Tenant
to Landlord under the terms of this Lease, shall be collectively referred to in
this Lease as Additional Rent (Additional Rent). Base Rent and Additional Rent
are collectively referred to in this Lease as Rent (Rent). All amounts due under
this Article 5 as Additional Rent are payable for the same periods and in the
same manner, time, and place as the Base Rent. Without limitation on other
obligations of Tenant that survive the expiration of the Lease Term, Tenant's
obligations to pay the Additional Rent provided for in this Article 5 shall
survive the expiration of the Lease Term.


5.2. Definitions. The following definitions apply in this Article 5:


5.2.1. Direct Expenses. Direct Expenses (Direct Expenses) means Operating
Expenses plus Tax Expenses.


5.2.2. Expense Year. Expense Year (Expense Year) means each calendar year in
which any portion of the Lease Term falls, through and including the calendar
year in which the Lease Term expires.


5.2.3. Operating Expenses. Operating Expenses (Operating Expenses) means (a) all
expenses, costs, and amounts of every kind that Landlord pays or incurs in
accordance with customary and sound management practices during any Expense Year
because of or in connection with the ownership, operation, management,
maintenance, repair, replacement, or restoration of the Real Property, and (b)
Landlord’s Management Fee, which is calculated on an annual basis as seven
percent (7%) of Landlord’s Direct Expenses incurred in the twelve month period
ending on the date prior to the then current Lease Year, and then allocated to
Tenant in the same percentage as Tenant’s Share of Direct Expenses. Operating
Expenses shall be calculated in a consistent and uniform manner.


5.2.3.1. Examples of Operating Expenses. The definition of "Operating Expenses"
includes any amounts paid or incurred for:


(a) The cost of operating, managing, maintaining, and repairing the following
systems: utility, mechanical (including HVAC, sprinkler and fire suppression),
sanitary, and storm drainage.


(b) The cost of supplies and tools and of equipment, maintenance, and service
contracts in connection with those systems.


(c) The cost of licenses, certificates, permits, and inspections.


(d) The cost of contesting the validity or applicability of any government
enactments that may affect the Operating Expenses.


(e) The cost of insurance carried by Landlord, in amounts reasonably determined
by Landlord.


(f) The cost of capital improvements or other costs incurred in connection with
the Real Property that (1) are intended as a labor-saving device or to effect
other economies in the maintenance or operation of, or stability of services to,
all or part of the Real Property or (2) are required under any government law or
regulation but that were not required in connection with the Real Property as of
the Lease Commencement Date. All permitted capital expenditures shall be
amortized (including interest) over their useful life, as reasonably determined
by Landlord.


(g) The cost of maintaining the common areas of the Real Property, including
signs, gardening, landscaping, and parking-area repaving/restriping.
            
(h) The cost of providing water and any other utilities or services to the
Project or Real Property.


5.2.3.2. Adjustment of Operating Expenses. Omitted.

7

--------------------------------------------------------------------------------






5.2.3.3. Exclusions From Operating Expenses. Despite any other provision of
subsection 5.2.3, Operating Expenses shall not include:


(a) Depreciation, interest, or amortization on mortgages or ground lease
payments.


(b) Legal fees incurred in negotiating and enforcing tenant leases.


(c) Real estate brokers' leasing commissions.


(d) Initial improvements or alterations to tenant spaces, including permit,
license and inspection costs.


(e) The cost of providing any service directly to and paid directly by any
tenant.


(f) Any costs expressly excluded from Operating Expenses elsewhere in this
Lease.


(g) Costs of any items for which Landlord is entitled to receive reimbursement
from insurance proceeds or a third party. Insurance proceeds shall be excluded
from Operating Expenses in the year in which they are received, except that any
deductible amount under any insurance policy shall be included within Operating
Expenses.


(h) Costs of capital improvements, except as otherwise stated in this section
5.2.
(i) Costs incurred in connection with the original construction of the Building
or in connection with any major change in the Building, such as adding or
deleting common areas;


(j) Costs of repair or replacement of the foundation, structural elements,
exterior walls and the underground utilities of or serving the Premises or the
Project;


(k) Marketing costs, legal fees, space planners’ fees and advertising and
promotional expenses, and brokerage fees incurred in connection with the
original development, subsequent improvement, or original or future leasing of
the Project;


(l) Costs for which any tenant directly contracts with local providers and
expenses in connection with services or other benefits which are not offered to
the Tenant or for which the Tenant is charged directly but which are provided to
another tenant or occupant of the Project without a separate charge;


(m) Any bad debt loss, rent loss, or reserves for bad debts or rent loss;


(n) Landlord’s general corporate overhead and general and administrative
expenses and other costs associated with the operation of the business of the
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Building, including partnership or corporate
accounting and legal matters, costs of defending any lawsuits with any mortgagee
(except as the actions of the Tenant may be in issue), costs of selling,
syndicating, financing, mortgaging or hypothecating any of the Landlord’s
interest in the Building, and costs incurred in connection with any disputes,
including but not limited to any disputes between Landlord and its employees,
between Landlord and Building management, or between Landlord and other tenants
or occupants;


(o) Overhead and profit increment paid to the Landlord or to subsidiaries or
affiliates of the Landlord for services in the Project to the extent the same
exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties on a competitive basis, which parties render services
in comparable Projects;


(p) Rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment, the cost of which, if purchased, would be
excluded from Operating Expenses as a capital cost, except equipment not affixed
to the Building which is used in providing, janitorial or similar

8

--------------------------------------------------------------------------------




services and, further excepting from this exclusion such equipment rented or
leased to remedy or ameliorate an emergency condition in the Building;


(q) All assessments and premiums which are not specifically charged to Tenant
because of what Tenant has done, which can be paid by Landlord in installments,
shall be paid by Landlord in the maximum number of installments permitted by law
(except to the extent inconsistent with the general practice of the comparable
buildings) and shall be included as Operating Expenses in the year in which the
assessment or premium installment is actually paid;


(r) Costs arising from the negligence or willful misconduct of Landlord or its
agents, employees, vendors, contractors, or providers of materials or services;


(s) Costs incurred to comply with laws or regulations in effect and applicable
to the Premises as of the Commencement Date of the Existing Lease relating to
the removal of Hazardous Material (as defined under applicable law, and defined
as such as of the Commencement Date of the initial Lease Term), which hazardous
material is in existence in the Building or on the Property prior to the
Commencement Date of the Existing Lease or is brought into the Building or onto
the Property after the date thereof by Landlord or any other tenant of the
Building (excluding Tenant), and is of such a nature that a federal, state or
municipal governmental authority, if it had knowledge of the presence of such
hazardous material in the state and under the conditions that it then exists in
the Building or on the Project, would require the removal of such hazardous
material or would require other remedial or containment action with respect
thereto pursuant to laws in effect as of the commencement date of the Term (in
the event that such costs of compliance are not paid by Landlord and are instead
charged to Tenant or directly by a governmental authority, Landlord agrees that
it will reimburse Tenant for such charges);


(t) Costs arising from Landlord’s charitable or political contributions;


(u) Costs relating to the Project which represent a new service or improvement
that is in a category of expense that was not included in Operating Expenses in
the first twelve (12) months of the Lease Term, provided that Landlord shall not
be obligated to furnish such service or improvement without such reimbursement
hereunder, however pest control services are not subject to this subsection;


(v) Interests, fine, late fees, collection costs, legal fees or penalties
assessed as a result of Landlord’s failure to make payments in a timely manner
or to comply with applicable laws, including regarding the payment of taxes, or
to comply with the terms of any lease, mortgage, deed of trust, ground lease,
private restriction or other agreement; and


(w) Other expenses that in accordance with customary and sound management
practices would not be considered normal maintenance, repair, management, or
operation expenses.


5.2.4. Tax Expenses. Tax Expenses (Tax Expenses) means all federal, state,
county, or local government or municipal taxes, fees, charges, or other
impositions of every kind (whether general, special, ordinary, or extraordinary)
that are paid or incurred by Landlord during any Expense Year (without regard to
any different fiscal year used by any government or municipal authority) because
of or in connection with the ownership, leasing, and operation of the Real
Property. These expenses include taxes, fees, and charges such as real property
taxes, general and special assessments, transit taxes, leasehold taxes, and
taxes based on the receipt of rent (including gross receipts or sales taxes
applicable to the receipt of rent, unless required to be paid by Tenant);
personal property taxes imposed on the fixtures, machinery, equipment,
apparatus, systems, equipment, appurtenances, furniture, and other personal
property used in connection with the Project.


5.2.4.1. Included Tax Expenses. Tax Expenses shall include:


(a) Any assessment, tax, fee, levy, or charge in addition to, or in partial or
total substitution of, any assessment, tax, fee, levy, or charge previously
included within the definition of "real property tax." Tenant and Landlord
acknowledge that Proposition 13 was adopted by the voters of the State of
California in June 1978 and that assessments, taxes, fees, levies, and charges
may be imposed by government agencies for services such as fire protection;
street, sidewalk, and road maintenance; conservation; refuse removal; and other
government services formerly provided without charge to property owners or
occupants. In further recognition of the decrease in the level and quality of
government services and amenities as a result of Proposition 13 (or as a result

9

--------------------------------------------------------------------------------




of any other restriction on real property taxes whether by law or by choice of
the applicable legislative or assessing body), Tax Expenses shall also include
any government or private assessments (or the Project's contribution toward a
government or private cost-sharing agreement) for the purpose of augmenting or
improving the quality of services and amenities normally provided by government
agencies. Tenant and Landlord intend that all new and increased assessments,
taxes, fees, levies, and charges and all similar assessments, taxes, fees,
levies, and charges be included within the definition of "Tax Expenses" for
purposes of this Lease.


(b) Any assessment, tax, fee, levy, or charge allocable to, or measured by, the
area of the Premises and other premises at the Real Property or the rent payable
under this Lease and other leases at the Real Property (including any gross
income tax with respect to the receipt of that rent), or on or relating to the
possession, leasing, operating, management, maintenance, alteration, repair,
use, or occupancy by tenants of their respective premises or any portion of such
premises.


(c) Any assessment, tax, fee, levy, or charge on this transaction or any
document to which any tenant is a party, creating or transferring an interest or
an estate in the Real Property or any portion thereof.


(d) Any possessory taxes charged or levied in place of real property taxes.


5.2.4.2. Contest Costs; Refunds. Any expenses incurred by Landlord in attempting
to protest, reduce, or minimize Tax Expenses shall be included in Tax Expenses
in the Expense Year in which those expenses are paid. Tax refunds shall be
deducted from Tax Expenses. Such tax refunds shall be deducted from Tax Expenses
in the Expense Year in which they are received by Landlord.


5.2.4.3. Excluded Taxes. Despite any other provision of subsection 5.2.4 (except
as provided in subsection 5.2.4.2 or levied entirely or partially in lieu of Tax
Expenses), the following shall be excluded from Tax Expenses:


(a) All excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal and state income taxes,
and other taxes applied or measured by Landlord's general or net income (as
opposed to rents, receipts, or income attributable to operations at the
Project);


(b) Any items included as Operating Expenses; and


(c) Any items paid by Tenant under section 5.3.


5.2.5. Tenant's Share. Tenant's Share (Tenant's Share) means the percentage
stated in Summary of Basic Lease Terms section 7(a). Tenant's Share is
calculated by multiplying the number of Rentable Square Feet of the Premises by
100 and dividing the product by the total Rentable Square Feet in the Project.
If either the Premises or the Project is expanded or reduced, Tenant's Share
shall be appropriately adjusted. Tenant's Share for the Expense Year in which
that change occurs shall be determined on the basis of the number of days during
the Expense Year in which each such Tenant's Share was in effect.


5.3. Calculation and Payment of Additional Rent. Tenant's Share of any Direct
Expenses for any Expense Year shall be calculated and paid as follows:


5.3.1. Statement of Estimated Direct Expenses. Landlord shall give Tenant a
yearly expense estimate statement (Estimate Statement) stating (a) Landlord's
reasonable estimate (Estimate) of the total amount of Direct Expenses for the
then-current Expense Year, (b) the sum equal to the Tenant’s Share of the
Estimate, and (c) the sum equal to the Tenant’s share of the Estimate divided by
twelve (Additional Rent Installment). Tenant shall pay Additional Rent
Installments monthly, along with the monthly Base Rent installments. Subject to
subsection 5.3.2, the amount of the Additional Rent Installment for the first
full calendar month of the Lease Term, due upon execution of this Lease, shall
be the sum set forth in Summary of Basic Lease Terms, section 7(b).


5.3.2. Statement of Actual Direct Expenses and Payment by Tenant. Landlord shall
endeavor to give to Tenant on or before the first day of April following the end
of each Expense Year a statement stating (a) the Direct Expenses actually
incurred or accrued for that preceding Expense Year (Statement) and (b) an
Estimated Statement for the current Expense year (including the amount of the
recalculated Additional Rent Installment

10

--------------------------------------------------------------------------------




applicable to the current Expense year). Tenant shall pay, with its next
installment of Base Rent due, the full amount of Tenant’s Share of Direct
Expenses incurred or accrued for the preceding Expense Year less Additional Rent
Installments actually paid by Tenant during said year. Tenant shall further pay,
with said next installment of Base Rent due, the difference between the
Additional Rent Installments paid in the current Expense Year and the
recalculated Additional Rent Installment contained in the Estimated Statement
for the current Expense year, and Additional Rent Installments shall be payable
monthly thereafter along with Base Rent in the amount of the recalculated
Additional Rent Installments (until Landlord gives Tenant a superseding
Statement and Estimated Statement). In the event Direct Expenses incurred or
accrued for the preceding Expense Year were lower than Landlord’s Estimate for
that year, Landlord shall grant Tenant a credit in the amount Tenant’s excess
payment of the same paid in said Expense Year, to be applied to the Additional
Rent Installment(s) next due or, if such reconciliation is completed after the
Lease Term, then Landlord shall pay such overage to Tenant within thirty (30)
days thereafter (and this provision shall expressly survive the expiration and
termination of the Lease.) In the event the Estimated Statement for a current
expense year (including the amount of the recalculated Additional Rent
Installment applicable to the current Expense year) indicates that Additional
Rent Installments applicable to the current Expense Year actually paid by Tenant
that year (but before Landlord gave Tenant the Estimated Statement) were
excessive, Landlord shall grant Tenant a credit in the amount of Tenant’s excess
payment of the same paid in said Expense Year, to be applied to the Additional
Rent Installment(s) next due.


5.3.3. No Waiver. Landlord's failure to furnish the Statement or Estimated
Statement for any Expense Year in a timely manner shall not prejudice Landlord
from enforcing its rights under this Article 5. Even if the Lease Term has
expired and Tenant has vacated the Premises, if a deficiency exists when the
final determination is made of Tenant's Share of the Direct Expenses for the
Expense Year in which this Lease terminates or any prior Expense Year, Tenant
shall within thirty (30) days of invoice pay to Landlord the amount calculated
under subsection 5.3.2. Until a new Estimate Statement is furnished, Tenant
shall pay monthly, along with the monthly Base Rent installments, an amount
equal to one twelfth (1/12th) of the Tenant’s Share of the Direct Expenses as
stated in the Estimate Statement last delivered by Landlord to Tenant. The
provisions of this subsection 5.3.3 shall survive the expiration or earlier
termination of the Lease Term.


5.4 Taxes and Other Charges for Which Tenant Is Directly Responsible. Tenant
shall reimburse Landlord, on demand, as Additional Rent, for any taxes required
to be paid by Landlord that are not already included in Tax Expenses, excluding
state, local, and federal personal or corporate income taxes measured by the net
income of Landlord from all sources and estate and inheritance taxes, regardless
of whether such taxes are now customary or within the contemplation of the
parties to this Lease, when those taxes are:


(a) Measured by or reasonably attributable to:


(1) The cost or value of Tenant's equipment, furniture, fixtures, and other
personal property located in the Premises; or


(2) The cost or value of any leasehold improvements made in or to the Premises
by or for Tenant;


(b) Assessed on or related to the possession, leasing, operation, management,
maintenance, alteration, repair, use, or occupancy by Tenant of:


(1) The Premises;


(2) Any portion of the Real Property; or


(3) The parking facility used by Tenant in connection with this Lease; or


(c) Assessed either on this transaction or on any document to which Tenant is a
party that creates or transfers an interest or estate in the Premises.


5.5. Landlord's Books and Records. If Tenant disputes the amount of Direct
Expenses stated in the Statement, Tenant may designate, within sixty (60) days
after receipt of that Statement, an independent certified public accountant to
inspect Landlord's records pertaining to Landlord’s calculation of Direct
Expenses. Tenant is not entitled to request that inspection, however, if Tenant
is then in default under this Lease. The accountant must be

11

--------------------------------------------------------------------------------




a member of a nationally recognized accounting firm and must not charge a fee
based on the amount of Additional Rent that the accountant is able to save
Tenant by the inspection. Tenant must give reasonable notice to Landlord of the
request for inspection, and the inspection must be conducted in Landlord's
offices at a reasonable time or times. If, after that inspection, Tenant still
disputes the Additional Rent, a certification shall be made, by Landlord's
independent certified public accountant. Tenant may request Landlord to select
an independent Certified Public Accountant who does not provide and has not
provided services to Landlord or Tenant in the previous five years reasonably
acceptable to Tenant (“CPA”) to audit Landlord's books and records. The review
of the CPA will be binding upon the parties. All costs relating to the CPA shall
be paid for by Tenant unless the CPA discloses an error of more than three
percent (3%) in the computation of the total amount of Additional Rent as set
forth in the statement submitted by Landlord which is challenged; in which event
Landlord shall pay the costs of the CPA.


5.5.1 Confidentiality. Tenant shall keep any information gained from its review
of Landlord's records confidential and shall not disclose it to any other party,
except as required by law. If requested by Landlord, Tenant shall require its
employees or agents reviewing Landlord's records to sign a reasonable
confidentiality agreement as a condition of Landlord providing access to such
records. In no event shall this section be deemed to allow any review of any
Landlord's records by any subtenant of Tenant.


Article 6, SECURITY DEPOSIT


6.1. Amount of Security Deposit; Application. Landlord acknowledges that Tenant
currently has a deposit (under the Existing Lease)with Landlord a cash sum in
the amount stated in Summary of Basic Lease Terms section 8 (Security Deposit).
Landlord shall hold the Security Deposit as security for the performance of
Tenant's obligations under this Lease. If Tenant defaults on any provision of
this Lease, Landlord may (but shall not be required to), without prejudice to
any other remedy it has, apply all or part of the Security Deposit to:


(a) Any Rent or other sum in default;


(b) Any amount that Landlord may spend or become obligated to spend in
exercising Landlord's rights under Article 23; or


(c) Any expense, loss, or damage that Landlord may suffer because of Tenant's
default.


Tenant waives the provisions of California Civil Code section 1950.7, and all
other provisions of law now in force or that become in force after the date of
execution of this Lease, that provide that Landlord may claim from a security
deposit only those sums reasonably necessary to remedy defaults in the payment
of accrued Rent, to repair damage caused by Tenant, or to clean the Premises.
Landlord and Tenant agree that Landlord may, in addition, claim those sums
reasonably necessary to compensate Landlord for any other foreseeable or
unforeseeable loss or damage caused by the act or omission of Tenant or Tenant's
officers, agents, employees, independent contractors, or invitees, including
future rent payments.


6.2. Landlord's Transfer of Security Deposit on Transfer of Interest in
Premises. If Landlord disposes of its interest in the Premises, Landlord shall
either deliver or credit the Security Deposit to Landlord's successor in
interest in the Premises and thereupon be relieved of further responsibility
with respect to the Security Deposit.


6.3. Assignment or Encumbrance of Security Deposit. Tenant may not assign or
encumber the Security Deposit without the prior, written consent of Landlord.
Any attempt to do so shall be void and shall not be binding on Landlord.


6.4. Restoration of Security Deposit. If Landlord applies any portion of the
Security Deposit, Tenant shall, within thirty (30) days after demand by
Landlord, deposit with Landlord an amount sufficient to restore the Security
Deposit to its original amount.


6.5. Interest on Security Deposit. Tenant is not entitled to any interest on the
Security Deposit.


6.6. Return of Security Deposit. If Tenant performs every provision of this
Lease to be performed by Tenant, the unused portion of the Security Deposit
shall be returned to Tenant or the last assignee of Tenant's interest under this
Lease within sixty (60) days following the expiration or termination of the
Lease Term.

12

--------------------------------------------------------------------------------






Article 7, USE


7.1. Permitted Use. Tenant shall use the Premises solely for the "Permitted
Use," as defined in Summary of Basic Lease Terms section 9. Tenant shall not use
or permit the Premises to be used for any other purpose without Landlord's prior
written consent, which may be granted or withheld in Landlord's sole discretion.


7.2. Rules and Regulations. Tenant shall comply with any written rules
promulgated by Landlord from time to time for the safety, care, and cleanliness
of the Project, and Real Property or for the preservation of good order (Rules
and Regulations). Landlord shall not enforce the Rules and Regulations in a
discriminatory manner. Landlord shall not be responsible to Tenant for the
failure of any other tenants or occupants of the Project to comply with the
Rules and Regulations.


7.3. Additional Restrictions on Use. In addition to complying with other
provisions of this Lease concerning the use of the Premises:


(a) Tenant shall not use or allow any person to use the Premises for any purpose
that is contrary to the Rules and Regulations, that violates any Laws and
Orders, that constitutes waste or nuisance, or that would unreasonably annoy
other occupants of the Project or the owners or occupants of buildings adjacent
to the Project; and


(b) Tenant shall comply with all recorded covenants, conditions, and
restrictions that now or later affect the Real Property.


Article 8, COMPLIANCE WITH LAWS


8.1. Definition of "Laws and Orders." For purposes of this Lease, the term Laws
and Orders (Laws and Orders) includes all federal, state, county, city, or
government agency laws, statutes, ordinances, standards, rules, requirements, or
orders now in force or hereafter enacted, promulgated, or issued. The term also
includes government measures regulating or enforcing public access,
occupational, health, or safety standards for employers, employees, landlords,
or tenants.


8.2. Repairs, Replacements, Alterations, and Improvements. Tenant shall
continuously and without exception repair and maintain the Premises, including
tenant improvements, Alterations, fixtures, and furnishings, in an order and
condition that complies with all Laws and Orders. Tenant, at Tenant's sole
expense, shall promptly make all repairs, replacements, alterations, or
improvements needed to comply with all Laws and Orders to the extent that the
Laws and Orders relate to or are triggered by (a) Tenant's particular use of the
Premises, (b) the tenant improvements located in the Premises, or (c) any
Alterations located in the Premises.


Landlord, at Landlord's sole expense, shall promptly make all repairs,
replacements, alterations, or improvements needed to comply with all Laws and
Orders to the extent that the Laws and Orders relate to the Base Project. If,
however, such compliance work on the Project is triggered by the tenant
improvements or Alterations requested by Tenant under Article 12, Tenant shall
bear all expense of such work on the Project. For purposes of this Lease, “Base
Project” means the Project, excluding the Rentable Square Feet of the Premises.


8.3. Collateral Estoppel. The judgment of any court of competent jurisdiction,
or the admission of Tenant in any judicial or administrative action or
proceeding that Tenant (to the extent of such judgment or admission) has
violated any Laws and Orders relating to the Premises shall be conclusive,
between Landlord and Tenant, of that fact, whether or not Landlord is a party to
that action or proceeding.


8.4. Mold Prevention. Tenant agrees to maintain the Premises in a manner that
prevents the occurrence of an infestation of mold, mildew, microbial growths,
and any associated mycotoxin (Mold) in the Premises. Tenant agrees to use
reasonable efforts to:


(a) Immediately abate and notify Landlord of same any water intrusions, such as
plumbing leaks, drips, or sweating pipes;



13

--------------------------------------------------------------------------------




(b) Use all reasonable care to close all windows and other openings in the
Premises to prevent outdoor water from penetrating the interior unit;


(c) Clean and dry any visible moisture on the windows, walls, and other
surfaces, including personal property, as soon as reasonably possible;


(d) Keep the Premises free of dirt and debris that can harbor mold;


(e) Regularly clean and sanitize windows, bathrooms, kitchens, and other
surfaces where water, moisture condensation, and mold can collect;


(f) Use exhaust fans whenever dishwashing or cleaning;


(g) Maintain regular airflow and circulation throughout the Premises;


(h) Limit the indoor watering of plants;


(i) Prevent the overflow or release of water from the bathrooms or kitchens,
including but not limited to toilets, sinks, kitchen appliances, and other
receptacles of water;


(j) Maintain and not obstruct fresh air supply to furnace, air conditioner, or
heating ducts.


(k) Maintain and not obstruct ventilation in all locations in the Premises;


(l) Prevent the clogging of all plumbing;


(m) Not engage in any conduct that promotes or creates Mold growth; and


(n) Report within forty-eight (48) hours the following to the Landlord, whether
affecting the Premises or any other part of the Project:


(1) Any nonworking fan, heater, air conditioner, or ventilation system;


(2) Plumbing leaks, drips, sweating pipes, wet spots;


(3) Overflows from bathroom, kitchen, or other facilities, including but not
limited to tubs, showers, shower enclosures, toilets, sinks, kitchen appliances,
or other receptacles of water, especially in cases when the overflow may have
permeated walls, floors, ceilings, or fixtures;


(4) Water intrusion of any kind;


(5) Any Mold or black or brown spots, or moisture on surfaces inside the
Premises or Project;


(6) Broken plumbing systems or standing water near structures;


(7) Any discovery of adverse health conditions or symptoms related to Mold
growth at the Premises or Project;


(8) Any discovery of allergies, predisposition to or heightened risk of adverse
health reactions, or hypersensitivity to Mold growth on the Premises; and


(9) Any odors consistent with Mold growth.


Further, Tenant agrees not to use any methods of Mold investigation, testing,
remediation and repair that are speculative and not generally accepted within
the scientific community. As of the date of this Lease, such speculative and
generally unaccepted methods of investigation, testing remediation, and repair
include (1) any use of settled dust vacuum sampling; (2) any use of interior
wall cavity air sampling; (3) Tenant's use of do-it-yourself

14

--------------------------------------------------------------------------------




Mold investigation kits; and (4) use of any methods that have not been peer
reviewed and generally accepted within the scientific community.


To the maximum extent permitted by law, Tenant agrees to indemnify, defend, and
hold harmless Landlord Parties from and against any and all claims, demands,
liabilities, judgments, actions, damages, causes of action or otherwise, in any
manner related to the presence in the Premises of Mold that was caused or
contributed to by Tenant in any manner whatsoever, and regardless of whether
Landlord's active or passive negligence contributed to such presence. To the
maximum extent permitted by law, Landlord agrees to indemnify, defend, and hold
harmless Tenant Parties from and against any and all claims, demands,
liabilities, judgments, actions, damages, causes of action or otherwise, in any
manner related to the presence in the Project of Mold that was not caused or
contributed to by Tenant in any manner whatsoever.


Article 9, HAZARDOUS MATERIAL


9.1. Use of Hazardous Material. Tenant shall not cause or permit any Hazardous
Material, as defined in section 9.6, to be generated, brought onto, used,
stored, or disposed of in or about the Premises or the Project by Tenant or its
agents, employees, contractors, subtenants, or invitees, except in compliance
with applicable laws, and also excluding such limited quantities of standard
office and janitorial supplies containing chemicals categorized as Hazardous
Material as are customarily used in the operation of a business that is a
Permitted Use. Tenant shall, with respect to the limited quantities of Hazardous
Material as are permitted under this Lease:


(a) Use, store, and dispose of all such Hazardous Material in strict compliance
with all applicable statutes, ordinances, and regulations in effect during the
Lease Term that relate to public health and safety and protection of the
environment (Environmental Laws), including those Environmental Laws identified
in section 9.6; and


(b) Comply at all times during the Lease Term with all Environmental Laws.


9.1.1 Approved Hazardous Materials. The foregoing provisions of Section 9.1
notwithstanding, Tenant may bring onto, use, and store within the Premises, the
Hazardous Materials described in the Approved Chemicals List attached hereto and
incorporated herein by this reference, in such quantities as are reasonably
necessary to the business of developing and producing the medical devices
developed and/or produced on the Premises, subject to the provisions of this
Article 9.


9.2. Notice of Release or Investigation. If, during the Lease Term (including
any extensions), Tenant becomes aware of (a) any actual or threatened release of
any Hazardous Material on, under, or about the Premises, Project or Real
Property or (b) any inquiry, investigation, proceeding, or claim by any
government agency or other person regarding the presence of Hazardous Material
on, under, or about the Premises, Project or Real Property, Tenant shall give
Landlord written notice of the release or investigation within five (5) days
after learning of it and shall simultaneously furnish to Landlord copies of any
claims, notices of violation, reports, or other writings received by Tenant that
concern the release or investigation.


9.3. Asbestos Notification for Commercial Property Constructed Before 1979.
Tenant acknowledges that Landlord has advised Tenant that the Project contains
or, because of its age, is likely to contain asbestos-containing materials
(ACMs). If Tenant undertakes any alterations, additions, or improvements to the
Premises, as permitted by Article 12, Tenant shall, in addition to complying
with the requirements of Article 12, undertake the alterations, additions, or
improvements in a manner that avoids disturbing any ACMs present in the Project
or encapsulates or disposes of them in compliance with laws. If ACMs are likely
to be disturbed in the course of such work, Tenant shall encapsulate or remove
the ACMs in accordance with an approved asbestos-removal plan and otherwise in
accordance with all applicable Environmental Laws, including giving all notices
required by Health and Safety Code sections 25915-25919.7.


9.4. Indemnification. Tenant shall, at Tenant's sole expense and with counsel
reasonably acceptable to Landlord, indemnify, defend, and hold harmless Landlord
and Landlord's shareholders, directors, officers, employees, partners, members,
affiliates, agents, successors, and assigns with respect to all losses arising
out of or resulting from the release of any Hazardous Material in or about the
Premises, Project or Real Property, or the violation of any Environmental Law to
the extent arising, by Tenant or Tenant's agents, assignees, sublessees,
contractors, or invitees. This indemnification applies whether or not the
concentrations of any such Hazardous

15

--------------------------------------------------------------------------------




Material is material, the concentrations exceed state or federal maximum
contaminant or action levels, or any governmental agency has issued a cleanup
order. This indemnification includes reasonably foreseeable damages relating to:


(a) Losses attributable to diminution in the value of the Premises or the
Project;


(b) Loss or restriction of use of rentable space in the Project;


(c) Adverse effect on the marketing of any space in the Project;


(d) All other liabilities, obligations, penalties, fines, claims, actions
(including remedial or enforcement actions of any kind and administrative or
judicial proceedings, orders, or judgments), damages (including consequential
and punitive damages), and costs (including attorney, consultant, and expert
fees and expenses) resulting from the release or violation;


(e) Releases of Hazardous Substances or violations of Environmental Law
occurring during Tenant’s occupancy of the Premises under leases entered in to
prior to this Lease.


This indemnification shall survive the expiration or termination of this Lease.


9.5. Remediation Obligations. If the presence of any Hazardous Material brought
onto the Premises, Project or Real Property by Tenant or Tenant's employees,
agents, contractors, or invitees results in contamination of the Premises,
Project or Real Property, Tenant shall promptly take all necessary actions to
remove or remediate such Hazardous Materials, whether or not they are present at
concentrations exceeding state or federal maximum concentration or action
levels, or any governmental agency has issued a cleanup order, at Tenant's sole
expense, to return the Premises, Project or Real Property to the condition
reasonably comparable to that which existed before the introduction of such
Hazardous Material. Tenant shall first obtain Landlord's approval of the
proposed removal or remedial action. This provision does not limit the
indemnification obligation set forth in section 9.4.


9.6. Definition of Hazardous Material. As used in this Article 9, the term
Hazardous Material (Hazardous Material) shall mean any hazardous or toxic
substance, material, or waste at any concentration that is or becomes regulated
by the United States, the State of California, or any local government authority
having jurisdiction over the Project or Real Property. Hazardous Material
includes:
    
(a) Any "hazardous substance," as that term is defined in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (CERCLA) (42
United States Code sections 9601-9675);


(b) "Hazardous waste," as that term is defined in the Resource Conservation and
Recovery Act of 1976 (RCRA) (42 United States Code sections 6901-6992k);


(c) Any pollutant, contaminant, or hazardous, dangerous, or toxic chemical,
material, or substance, within the meaning of any other applicable federal,
state, or local law, regulation, ordinance, or requirement (including consent
decrees and administrative orders imposing liability or standards of conduct
concerning any hazardous, dangerous, or toxic waste, substance, or material, now
or hereafter in effect);


(d) Petroleum products;


(e) Radioactive material, including any source, special nuclear, or byproduct
material as defined in 42 United States Code sections 2011-2297g-4;


(f) Asbestos in any form or condition;


(g) Polychlorinated biphenyls (PCBs) and substances or compounds containing
PCBs; and


(h) The chemicals listed on the attached Approved Chemicals List.


Article 10, UTILITIES AND SERVICES



16

--------------------------------------------------------------------------------




10.1. Standard Tenant Utilities and Services. Subject to applicable government
rules, regulations, and guidelines and the rules or actions of the public
utility furnishing the service, Landlord shall provide the following utilities
and services on all days during the Lease Term, unless otherwise stated in the
Lease: water only. In the event that any utilities or services provided by
Landlord may be provided directly to Tenant by a separate meter or account,
Landlord may elect on reasonable written notice to cease providing said utility
or service, in which event Tenant shall contract directly with the utility or
service provider for the same.


10.2. Interruption of Utilities. Tenant agrees that Landlord shall not be liable
for damages, by abatement of Rent or otherwise, for any failure, defect, or
interference in the furnishing of any utility or service (including telephone
and telecommunication services) or for diminution in the quality or quantity of
any utility or service. Landlord may comply with mandatory or voluntary controls
or guidelines promulgated by any government entity relating to the use or
conservation of energy, water, gas, light, or electricity or the reduction of
automobile or other emissions without creating any liability of Landlord to
Tenant under this Lease as long as compliance with voluntary controls or
guidelines does not materially and unreasonably interfere with Tenant's use of
the Premises. No such failure, defect or interference shall constitute an actual
or constructive eviction of Tenant or relieve Tenant from any of Tenant's
obligations under this Lease. Notwithstanding the foregoing, if the interruption
is due to the negligence or intentional act or omission of Landlord and lasts
for three (3) business days, Tenant shall have the right to abate the Rent
payable hereunder on a per diem basis for each day of such interruption until
the service is restored.  In addition, if the interruption continues for thirty
(30) business days, Tenant shall be entitled to terminate this Lease upon
written notice to Landlord at any time following such thirty (30) business day
period and prior to the restoration of such service.


10.3. Telecommunications Installations. Neither Tenant nor its contractors,
representatives, or service providers shall, without Landlord's prior written
consent, install, maintain, operate, alter, repair, or replace any wire, line,
cable, conduit, antenna, satellite dish, or other facilities or equipment for
use in connection with any telephone, television, telecommunications, computer,
Internet, or other communications or electronic systems, services, or equipment
(which systems, services, and equipment are referred to collectively as
Telecommunications Equipment) in, on, or about the Project or the roof or
exterior walls of the Project, except for installations or alterations wholly
within the Premises in accordance with sections 12.1-12.6.


10.3.1. Conditions. Without limiting the generality of the foregoing, Landlord
may limit the number of carriers, vendors, or other operators installing,
maintaining, or operating Telecommunications Equipment in or on the Project and
may approve any telecommunication services provider in the Project, as deemed
necessary or appropriate by Landlord for the orderly and efficient management
and operation of the Project. Any determination made by Landlord under this
section shall be made in accordance with Landlord's sole discretion, provided,
however, that with regard to any request by Tenant to install Telecommunications
Equipment on the roof of the Project, Tenant agrees that Landlord may, without
limitation, condition its consent on (1) Tenant's payment of rent or fees for
Tenant's use of such roof space, in an amount determined by Landlord in its sole
discretion (provided that any equipment existing as of the date of this Lease
may be maintained by Tenant throughout the Lease Term Rent free; (2) Landlord's
approval or designation of the pathway for any line, cable, wire, or conduit;
and (3) the installation by Tenant, at its sole cost and expense, of a
structural platform and/or access walkway to protect the roof from damage from
the placement of and access to the Telecommunications Equipment installed on the
roof. Any installation, maintenance, operation, alteration, repair, or
replacement of Telecommunications Equipment by or for Tenant shall be subject to
all of the requirements and provisions of this Lease, including sections
8.1-8.3, 12.1-12.6, and 14.3. Landlord may also require that any such work,
including work on or involving the roof (and including, without limitation, any
roof penetrations approved by Landlord), be performed, at Tenant's cost, by a
contractor designated or approved by Landlord. In addition, if Landlord
determines that the riser or telecommunications closet space in the Project is
inadequate to accommodate any Telecommunications Equipment proposed by Tenant
along with the existing and/or future needs of other occupants and users of the
Project, Landlord may condition Landlord's approval of Tenant's
Telecommunications Equipment on the construction of additional riser or
telecommunications closet space as designated by Landlord at Tenant's expense.
Landlord may require that Tenant, or the carrier or operator, as applicable,
enter into a telecommunications access agreement in a form reasonably acceptable
to Landlord prior to any installation of Telecommunication Equipment.


10.3.2. Government Approvals. If Tenant installs any Telecommunications
Equipment, Tenant shall do so at its sole cost and expense, and Tenant shall
obtain, at its sole cost and expense, any and all permits, authorizations, and
certificates, including zoning variances or changes, as may be required with
respect to such Telecommunications Equipment from all governmental agencies.
Landlord agrees to reasonably cooperate with

17

--------------------------------------------------------------------------------




Tenant to obtain same if required by applicable governmental agencies; provided,
however, that Landlord shall not be obligated to incur any costs or accept the
imposition of any zoning change or use restrictions affecting the Project.


10.3.3. Noninterference. Telecommunications Equipment installed or operated by
or for Tenant shall not interfere with the operation (including, without
limitation, transmissions or reception) of any other Telecommunications
Equipment located in the Project as of the date of this Lease.
    
10.3.4. Cooperation With Landlord and Other Tenants. Tenant acknowledges that
the Project contains limited space and facilities to accommodate
Telecommunications Equipment, and agrees to reasonably cooperate with Landlord
and with other providers and users of Telecommunications Equipment to share the
available space and facilities and to coordinate the efficient collocation of
Telecommunications Equipment in the Project; provided Tenant shall not be
obligated to remove or relocate its telecommunication equipment existing at the
Project as of the date of this Lease. Access to and use of space within
conduits, utility closets, risers, raceways, switching rooms, the roof, and
other facilities in the Project for the installation, maintenance, operation,
alteration, repair, or replacement of Telecommunications Equipment shall be
subject to Landlord's approval and to such rules and regulations as may be
promulgated by Landlord from time to time.


10.3.5. Indemnity. Tenant shall repair any damage caused by Tenant's
installation, maintenance, operation, alteration, repair, or replacement of
Telecommunications Equipment, and shall indemnify, protect, defend, and hold
Landlord harmless from all Claims (as that term is defined in section 14.3.2),
including: (1) any Claims by other tenants of the Project existing as of the
date of this Lease or other third parties that Tenant's installation,
maintenance, operation, alteration, repair, or replacement of Telecommunications
Equipment has caused interference or interruption with the operation of other
Telecommunications Equipment; and (2) any voiding of or other effect that
Tenant's installation, maintenance, operation, alteration, repair, or
replacement of Telecommunications Equipment may have on any warranty with
respect to the roof or other portions of the Project. Landlord shall not be
liable for any damage to or interference with Tenant's business or any loss of
income from Tenant's business, or for loss of or damage to Tenant's
Telecommunications Equipment caused by or resulting from any damage to or
interference with, or operation of Tenant's Telecommunications Equipment,
including damage or interference caused by or resulting from the installation,
maintenance, operation, alteration, repair, or replacement of other
Telecommunications Equipment in the Project, whether by or for Landlord, other
tenants of the Project, or other third parties, and Tenant waives all Claims
against Landlord for the same, except that Landlord shall indemnify, protect,
defend, and hold Tenant harmless from all Claims (but in no event lost profits
or other consequential damages) to the extent arising out of or in connection
with the gross negligence or willful acts of Landlord or its agents, employees,
or representatives. Landlord's approval of Tenant's installation of any
Telecommunications Equipment shall not constitute a representation that any such
Telecommunications Equipment will function effectively in or on the Project.


Article 11, REPAIRS AND MAINTENANCE


11.1. Tenant's Repair and Maintenance Obligations. Tenant shall, at Tenant's
sole expense and in accordance with the terms of this Lease (including Article
12), keep the Premises (including all tenant improvements, Alterations,
fixtures, and furnishings) in good order, repair, and condition at all times
during the Lease Term. Tenant shall, at Tenant's sole expense and in accordance
with the terms of this Lease (including Article 12) promptly and adequately
repair all damage to the Premises and replace or repair all damaged or broken
fixtures and other leasehold improvements. At Landlord's option or if Tenant
fails to make such repairs, Landlord may, but need not, make the repairs and
replacements. On receipt of an invoice from Landlord, Tenant shall pay Landlord
out-of-pocket costs incurred by Landlord in connection with such repairs and
replacements plus a percentage of such costs, to be uniformly established for
the Project, sufficient to reimburse Landlord for all overhead, general
conditions, fees, and other costs and expenses arising from Landlord's
involvement with such repairs and replacements. Tenant waives and releases its
rights, including its right to make repairs at Landlord's expense, under
California Civil Code sections 1941-1942 or any similar law, statute, or
ordinance now or hereafter in effect.


Tenant shall keep the walkways immediately adjacent to its Premises broom clean
during normal business hours. Tenant shall keep all walkways clear of Tenant’s
personal property and free of unreasonable accumulation of debris resulting from
Tenant’s use or occupancy of the Premises; removal of gardening and landscaping
debris shall be excepted from this requirement. Tenant shall dispose of all
rubbish, garbage, and other waste in a clean and sanitary manner in accordance
with Laws and Orders, using the provided dumpster and related receptacles.
Hazardous

18

--------------------------------------------------------------------------------




Material shall not be disposed of in the dumpster or related receptacles. Waste
generated off premises shall not be deposited in the dumpster or anywhere else
on the Property. Materials that are recyclable under any recycling program
applicable to the Property shall be deposited in accordance with the applicable
rules of the recycling program in the provided recycling receptacles.


11.2 Landlord’s Repair and Maintenance Obligations. Subject to Article 15,
Landlord shall maintain the foundation, exterior walls and roof of the Project
the Project systems and components (as defined in 12.1.2 below) and the
structural components of the Building and Premises in a commercially reasonable
manner. Landlord shall maintain the exterior areas of the Real Property.


11.2.1 Landlord’s Obligation to Repair/Replace Roof. Landlord represents and
warrants that it has applied a new roof overlay on the Premises within three (3)
months prior to mutual execution and delivery of this Lease.


Article 12 ALTERATIONS AND ADDITIONS


12.1. Landlord's Consent to Alterations. Tenant may not make any improvements,
alterations, additions, or changes to the Premises (Alterations) without first
obtaining Landlord's prior written consent.


12.1.1. Consent Procedure; Conditions. Tenant shall request such consent by
written notice to Landlord, which must be accompanied by detailed and complete
plans and specifications for the proposed work. As a condition of its consent to
Alterations, Landlord may impose any requirements that Landlord considers
desirable or necessary, including a requirement that Tenant provide Landlord
with a surety bond, a letter of credit, or other financial assurance that the
Alterations will be completed if started and that the cost of the Alterations
will be paid when due. Landlord may also condition its consent on a requirement
that Tenant agree in writing to remove the Alterations upon expiration or other
termination of this Lease at Tenant’s sole cost and expense.


12.1.2. Reasonable Consent. Landlord shall not unreasonably withhold, condition
or delay its consent to proposed Alterations. The Alterations for which Landlord
may reasonably withhold consent include those that would or could:


(a) Affect the structure of the Project or any portion or component of the
Project other than the interior of the Premises;


(b) Result in Landlord being required under Laws and Orders to perform any work
that Landlord could otherwise avoid or defer (Additional Required Work);


(e) Cause an increase in the premiums for hazard or liability insurance carried
by Landlord;


(f) Require Landlord to offer to dedicate any portion of the Real Property to a
public use or transfer any portion of the Real Property to a governmental or
condemning agency;


(g) Cause Landlord to: (1) incur fees, costs, taxes, assessments or other
detriment exceeding Five Thousand and no/00 Dollars ($5,000.00) that could
otherwise be avoided, exclusive of those specified in subsection 12.1.3 and
12.4(c); or (2) be required to incur any maintenance or repair expense exceeding
Five Thousand and no/00 Dollars ($5,000.00) that could otherwise be avoided or
deferred; or


(h) Overload the floor load capacity or otherwise unduly burden the Project
systems or components.


Project systems and components means all systems and equipment (including roof,
plumbing, heating, ventilation, and air-conditioning; electrical;
fire/life-safety; elevator; and security systems) that serve all or part of the
Project.


12.1.3. Costs of Review. Tenant shall reimburse Landlord for the reasonable fees
and costs of any architects, engineers, or other consultants retained by
Landlord to review the proposed Alterations.



19

--------------------------------------------------------------------------------




12.2. Compliance of Alterations With Laws and Insurance Requirements. Tenant
shall cause all Alterations to comply with the following:


(a) Applicable Laws and Orders;


(b) Applicable requirements of a fire-rating bureau; and


(c) Applicable requirements of Landlord's hazard insurance carrier to the extent
that Tenant is informed of them.


Tenant shall also comply with those requirements in the course of constructing
the Alterations. Before beginning construction of any Alteration, Tenant shall,
at Tenant's sole expense, obtain a valid building permit and any other permits
required by any government entity having jurisdiction over the Premises. Tenant
shall provide copies of those permits to Landlord before the work begins.


Tenant shall, at Tenant's sole expense, design, permit, and perform any
Additional Required Work, which shall be subject to the same requirements as any
Alterations. If any Additional Required Work must be performed outside the
Premises, Landlord may elect to perform that work at Tenant's expense. No
consent by Landlord to any proposed work shall constitute a waiver of Tenant's
obligations under this section 12.2.


12.3. Manner of Construction. Tenant shall build Alterations entirely within the
Premises and in conformance with the Landlord-approved plans, using only
contractors and subcontractors approved in writing by Landlord. All work
relating to any Alterations shall be done in a good and workmanlike manner,
using new materials equivalent or better in quality to those used in the
construction of the initial improvements to the Premises. All work, once
commenced, shall be diligently prosecuted to completion.


Tenant shall ensure that all work is performed in a manner that does not
unreasonably obstruct access to or through the Project or its common areas and
that does not unreasonably interfere either with other tenants' use of their
premises or with any other work being undertaken in the Project. Tenant shall
take all measures necessary to ensure that labor peace is maintained at all
times.


Within twenty (20) days after completion of any Alterations, Tenant shall
deliver to Landlord a reproducible copy of the drawings of Alterations as built.


12.4. Payment for Alterations. Tenant shall promptly pay all charges and costs
incurred in connection with any Alterations, as and when required by the terms
of any agreements with contractors, designers, or suppliers. At least fifteen
(15) days before beginning construction of any Alterations, Tenant shall give
Landlord written notice of the expected commencement date of that construction
so as to permit Landlord to post and record a notice of nonresponsibility. On
completion of any Alterations, Tenant shall:


(a) Cause a timely notice of completion to be recorded in the office of the
recorder of the county in which the Project is located, in accordance with Civil
Code section 3093 or any successor statute;


(b) Deliver to Landlord evidence of full payment and executed unconditional
final waivers of all liens for labor, services, or materials, all in recordable
form; and


(c) Only to extent such Alterations require Tenant to obtain a building permit,
pay to Landlord five percent (5%) of the cost of constructing the Alterations to
compensate Landlord for all overhead, costs, and expenses arising from
Landlord's involvement with that work.


12.5. Construction Insurance. Before construction begins, Tenant shall deliver
to Landlord reasonable evidence that damage to, or destruction of, the
Alterations during construction will be covered either by the policies that
Tenant is required to carry under Article 14 or by a policy of builder's
all-risk insurance in an amount approved by Landlord. If Landlord requires
Tenant to provide builder's all-risk insurance for the proposed Alterations,
Tenant shall provide a copy of the policy, any endorsements, and an original
certificate of insurance that complies with subsection 14.9.2.



20

--------------------------------------------------------------------------------




Tenant shall cause each contractor and subcontractor to maintain all workers'
compensation insurance required by law and liability insurance (including
property damage) in amounts reasonably required by Landlord. Tenant shall
provide evidence of that insurance to Landlord before construction begins.


12.6. Ownership of Alterations. All Alterations, fixtures, or equipment that may
be installed or placed in or about the Premises from time to time shall be and
become the property of Landlord on installation. Tenant may remove any trade
fixtures, freestanding kitchen or office equipment, and furnishings. Tenant must
repair any damage to the Premises and Project caused by that removal.


Whether or not previously required by Landlord under section 12.1.1, by written
notice to Tenant at least ninety (90) days before expiration of the Lease Term
or within a reasonable time after any Landlord may require Tenant, at Tenant's
sole expense, to remove any or all of the Alterations and restore the Premises
to the configuration and condition that existed before such Alterations were
made. If Tenant fails to complete that restoration before expiration of the
Lease Term or, in the case of earlier termination, within fifteen (15) days
after written notice from Landlord requesting the restoration, Landlord may do
so and charge the cost of the restoration to Tenant.


Initial if Applicable: _____________________[12.7 Initial Improvements. Subject
to Tenant’s compliance with this Article 12, in particular sections 12.2-12.5,
and section 13.1, and all other applicable terms and provisions of this Lease,
Landlord hereby approves Tenant’s Alterations described in any plans and
specifications for the proposed work attached hereto as Exhibit A.]


Article 13, COVENANT AGAINST LIENS


13.1. Covenant Against Liens. Tenant shall not be the cause or object of any
liens or allow such liens to exist, attach to, be placed on, or encumber
Landlord's or Tenant's interest in the Premises, Project, or Real Property by
operation of law or otherwise. Tenant shall not suffer or permit any lien of
mechanics, material suppliers, or others to be placed against the Premises,
Project, or Real Property with respect to work or services performed or claimed
to have been performed for Tenant or materials furnished or claimed to have been
furnished to Tenant or the Premises. Landlord has the right at all times to post
and keep posted on the Premises any notice that it considers necessary for
protection from such liens. At least fifteen (15) days before beginning
construction of any Alterations, Tenant shall give Landlord written notice of
the expected commencement date of that construction so as to permit Landlord to
post and record a notice of nonresponsibility.


If any such lien attaches or Tenant receives notice of any such lien, Tenant
shall within thirty (30) days therefrom cause the lien to be released and
removed of record, unless Landlord certifies to Tenant that business exigencies
require the lien to be released sooner, in which case Tenant shall cause the
lien to be released and removed of record as soon as practicable. Despite any
other provision of this Lease, if the lien is not released and removed within
thirty (30) days after Landlord delivers notice of the lien to Tenant (or
otherwise appropriately bonded over), Landlord may immediately take all action
necessary to release and remove the lien, without any duty to investigate the
validity of it. All expenses (including reasonable attorney fees) incurred by
Landlord in connection with the lien shall be considered Additional Rent under
this Lease and be immediately due and payable by Tenant.


Article 14, EXCULPATION, INDEMNIFICATION, AND INSURANCE


14.1. Definition of "Tenant Parties" and "Landlord Parties." For purposes of
this Article 14, the term Tenant Parties (Tenant Parties) refers singularly and
collectively to Tenant and Tenant's officers, members, partners, agents,
employees, independent contractors, and invitees, as well as to all persons and
entities claiming through any of these persons or entities. The term Landlord
Parties (Landlord Parties) refers singularly and collectively to Landlord and
the partners, venturers, trustees, and ancillary trustees of Landlord and the
respective officers, directors, shareholders, members, parents, subsidiaries,
and any other affiliated entities, personal representatives, executors, heirs,
assigns, licensees, invitees, beneficiaries, agents, servants, employees, and
independent contractors of these persons or entities.


14.2. Exculpation.


14.2.1. Exculpation. To the fullest extent permitted by law, and except to the
extent of the gross negligence or willful misconduct of any Landlord Parties,
Tenant, on its behalf and on behalf of all Tenant Parties,

21

--------------------------------------------------------------------------------




waives all claims (in law, equity, or otherwise) against Landlord Parties
arising out of, knowingly and voluntarily assumes the risk of, and agrees that
Landlord Parties shall not be liable to Tenant Parties for any of the following:


(a) Injury to or death of any person in or about the Premises; or


(b) Loss of, injury or damage to, or destruction of any tangible or intangible
property, including the resulting loss of use, economic losses, and
consequential or resulting damage of any kind from any cause.


This exculpation clause shall not apply to claims against Landlord Parties to
the extent that a final judgment of a court of competent jurisdiction
establishes that the injury, loss, damage, or destruction was proximately caused
by Landlord Parties' gross negligence, fraud, willful injury to person or
property, or violation of law.


14.2.2. Survival of Exculpation. The clauses of this section 14.2 shall survive
the expiration or earlier termination of this Lease until all claims within the
scope of this section 14.2 are fully, finally, and absolutely barred by the
applicable statutes of limitations.


14.2.3. Tenant's Acknowledgment of Fairness. Tenant acknowledges that this
section 14.2 was negotiated with Landlord, that the consideration for it is fair
and adequate, and that Tenant had a fair opportunity to negotiate, accept,
reject, modify, or alter it.


14.2.4. No Exculpation for Nondelegable Duties. This exculpation clause may not
be interpreted or construed as an attempt by Landlord or Tenant to be relieved
of liability arising out of a nondelegable duty on the part of Landlord or
Tenant.


14.2.5. Waiver of Civil Code section 1542. With respect to the exculpation
provided in this Article 14, Tenant waives the benefits of Civil Code section
1542, which provides:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


14.3. Indemnification.
14.3.1. Tenant's Indemnification of Landlord Parties. To the fullest extent
permitted by law, Tenant shall, at Tenant's sole expense and with counsel
reasonably acceptable to Landlord, indemnify and defend Landlord Parties from
and against all Claims, as defined in subsection 14.3.2, from any cause, arising
out of or relating (directly or indirectly) to this Lease, the tenancy created
under this Lease, Tenant’s occupancy of the Premises under the Existing Lease,
or the Premises, including:


(a) The use or occupancy, or manner of use or occupancy, of the Premises or
Project by Tenant Parties;


(b) Any act, error, omission, or negligence of Tenant Parties or of any invitee,
guest, or licensee of Tenant in, on, or about the Real Property;


(c) Tenant's conducting of its business;


(d) Any Alterations, activities, work, or things done, omitted, permitted,
allowed, or suffered by Tenant Parties in, at, or about the Premises or Project,
including the violation of or failure to comply with any applicable laws,
statutes, ordinances, standards, rules, regulations, orders, decrees, or
judgments in existence on the Lease Commencement Date or enacted, promulgated,
or issued after the date of this Lease; and


(e) Any breach or default in performance of any obligation on Tenant's part to
be performed under this Lease, including obligations which, under the terms of
this Lease, survive expiration or earlier termination of this Lease.


14.3.2. Definition of Claims. For purposes of this Lease, Claims (Claims) means
any and all claims, losses, costs, damage, expenses, liabilities, liens,
actions, causes of action (whether in tort or contract, law or

22

--------------------------------------------------------------------------------




equity, or otherwise), charges, assessments, fines, and penalties of any kind
(including consultant and expert expenses, court costs, and attorney fees
actually incurred).


14.3.3. Type of Injury or Loss. This indemnification extends to and includes
Claims for:


(a) Injury to any persons (including death at any time resulting from that
injury);


(b) Loss of, injury or damage to, or destruction of property (including all loss
of use resulting from that loss, injury, damage, or destruction); and


(c) All economic losses and consequential or resulting damage of any kind.


14.3.4. Active or Passive Negligence; Strict Liability. Except as provided in
this subsection 14.3.4, the indemnification in subsection 14.3.1 shall apply
regardless of the active or passive negligence of Landlord Parties and
regardless of whether liability without fault or strict liability is imposed or
sought to be imposed on Landlord Parties. The indemnification in subsection
14.3.1 shall not apply to the extent that a final judgment of a court of
competent jurisdiction establishes that a Claim against one Landlord Party was
proximately caused by the gross negligence or willful misconduct of that
Landlord Party. In that event, however, this indemnification shall remain valid
for all other Landlord Parties.


14.3.5. Indemnification Independent of Insurance Obligations. The
indemnification provided in this Article 14 may not be construed or interpreted
as in any way restricting, limiting, or modifying Tenant's insurance or other
obligations under this Lease and is independent of Tenant's insurance and other
obligations. Tenant's compliance with the insurance requirements and other
obligations under this Lease shall not in any way restrict, limit, or modify
Tenant's indemnification obligations under this Lease.


14.3.6. Attorney Fees. The prevailing party shall be entitled to recover its
actual attorney fees and court costs incurred in enforcing the indemnification
and duty to defend clauses set forth in this section 14.3.


14.3.7. Survival of Indemnification. The clauses of this section 14.3 shall
survive the expiration or earlier termination of this Lease until all claims
against Landlord Parties involving any of the indemnified matters are fully,
finally, and absolutely barred by the applicable statutes of limitations.


14.3.8. Duty to Defend. Tenant's duty to defend Landlord Parties is separate and
independent of Tenant's duty to indemnify Landlord Parties. The duty to defend
includes claims for which Landlord Parties may be liable without fault or
strictly liable. The duty to defend applies regardless of whether the issues of
negligence, liability, fault, default, or other obligation on the part of Tenant
Parties have been determined. The duty to defend applies immediately, regardless
of whether Landlord Parties have paid any sums or incurred any detriment arising
out of or relating (directly or indirectly) to any Claims. It is the express
intention of the parties that Landlord Parties be entitled to obtain summary
adjudication or summary judgment regarding Tenant's duty to defend Landlord
Parties at any stage of any claim or suit within the scope of this section 14.3.


14.3.9 Landlord’s Indemnification of Tenant Parties. Landlord shall indemnify
and defend Tenant Parties from and against all Claims, as defined in subsection
14.3.2, arising from environmental damages, including the cost of remediation,
that existed as of the result of Hazardous Substances on the Premises, Project,
or Real Property prior to the Commencement Date of the Existing Lease or that
are caused by the gross negligence or willful misconduct of Landlord, its agents
or employees. Landlord's obligation, as and when required by applicable law,
statute, regulation, code, or ordinance, includes the cost of investigation,
removal, remediation, restoration, and abatement, and survives the expiration or
termination of this Lease.


14.4. Compliance With Insurer Requirements. Tenant shall, at Tenant's sole
expense, comply with all requirements, guidelines, rules, orders, and similar
mandates and directives pertaining to the use of the Premises and the Project,
whether imposed by Tenant's insurers, Landlord's insurers, or both. If Tenant's
business operations, conduct, or use of the Premises or the Project cause any
increase in the premium for any insurance policies carried by Landlord, Tenant
shall, within ten (10) business days after receipt of written notice from
Landlord, reimburse Landlord for the increase. Tenant shall, at Tenant's sole
expense, comply with all rules, orders, regulations, or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and of any similar body.

23

--------------------------------------------------------------------------------






14.5. Tenant's Liability Coverage. Tenant shall, at Tenant's sole expense,
maintain the coverages set forth in this section 14.5.


14.5.1. Commercial General Liability Insurance. Tenant shall obtain commercial
general liability insurance written on an "occurrence" policy form, covering
bodily injury, property damage, and personal and advertising injury arising out
of or relating (directly or indirectly) to Tenant's business operations,
conduct, assumed liabilities, or use or occupancy of the Premises or the
Project.


14.5.2. Broad Form Coverage. Tenant's liability coverage shall include all the
coverages typically provided by the Broad Form Comprehensive General Liability
Endorsement, including broad form property damage coverage (which shall include
coverage for completed operations). Tenant's liability coverage shall further
include premises-operations coverage, products-completed operations coverage,
owners and contractors protective coverage (when reasonably required by
Landlord), and the broadest available form of contractual liability coverage. It
is the parties' intent that Tenant's contractual liability coverage provide
coverage to the maximum extent possible of Tenant's indemnification obligations
under this Lease.


14.5.3. Primary Insured. Tenant shall be the first or primary named insured.


14.5.4. Additional Insureds. Landlord Parties and any lender of Landlord shall
be named by endorsement as additional named insureds under Tenant's general
liability coverage. The additional insured endorsement must be on ISO Form CG
ISO Form CG 20 11 01 96 or an equivalent reasonably acceptable to Landlord, with
such modifications as Landlord may reasonably require, including a modification
expanding the definition of "Premises" for purposes of indemnity coverage to
Tenant's use of the common areas of the Project.


14.5.5. Cross-Liability; Severability of Interests. Tenant's general liability
policies shall be endorsed as needed to provide cross-liability coverage for
Tenant, Landlord, and any lender of Landlord and to provide severability of
interests.


14.5.6. Primary Insurance Endorsements for Additional Insureds. Tenant's general
liability policies shall be endorsed as needed to provide that the insurance
afforded by those policies to the additional insureds is primary and that all
insurance carried by Landlord Parties is strictly excess and secondary and shall
not contribute with Tenant's liability insurance.


14.5.7. Scope of Coverage for Additional Insureds. The coverage afforded to
Landlord and any lender of Landlord must be at least as broad as that afforded
to Tenant and may not contain any terms, conditions, exclusions, or limitations
applicable to Landlord or any lender of Landlord that do not apply to Tenant.


14.5.8. Delivery of Certificate, Policy, and Endorsements. Before the Lease
Commencement Date and upon the reasonable request of Landlord, Tenant shall
deliver to Landlord the endorsements referred to in this section 14.5 a
certificate of insurance, executed by an authorized agent of the insurer or
insurers, evidencing compliance with the liability insurance requirements.
Tenant shall immediately deliver to Landlord notice of any cancellation,
non-renewal, or material change in coverage or available limits of such
insurance policies. The certificate shall provide for no less than thirty (30)
days advance written notice to Landlord from the insurer or insurers of any
cancellation, non-renewal, or material change in coverage or available limits of
liability and shall confirm compliance with the liability insurance requirements
in this Lease.


The "endeavor to" and "failure to mail such notice shall impose no obligation or
liability of any kind upon the Company" language and any similar language shall
be stricken from the certificate.


14.5.9. Concurrency of Primary, Excess, and Umbrella Policies. Tenant's
liability insurance coverage may be provided by a combination of primary,
excess, and umbrella policies, but those policies must be absolutely concurrent
in all respects regarding the coverage afforded by the policies. The coverage of
any excess or umbrella policy must be at least as broad as the coverage of the
primary policy.


14.5.10. Liability Limits. The minimum acceptable limits of liability for
Tenant's liability insurance are set forth in Summary of Basic Lease Terms
section 10.



24

--------------------------------------------------------------------------------




14.5.11. "Per Location" Endorsement. Tenant shall, at Tenant's sole expense,
procure a "per location" endorsement or equivalent reasonably acceptable to
Landlord so that the general aggregate and other limits apply separately and
specifically to the Premises.


14.5.12. Survival of Insurance Requirements. Tenant shall, at Tenant's sole
expense, maintain in full force and effect the liability insurance coverages
required under this Lease and shall maintain Landlord Parties and any lender
specified by Landlord as additional insureds, as required by subsection 14.5.4
of this Lease, for a period of no less than two (2) years after expiration or
earlier termination of this Lease.


14.6. Tenant's Workers' Compensation Coverage. Tenant shall procure and maintain
workers' compensation insurance as required by law.


14.7. Tenant's First Party Insurance. Tenant shall, at Tenant's sole expense,
procure and maintain the first party insurance coverages described in this
section 14.7.


14.7.1. Tenant's Property Insurance. Tenant shall procure and maintain property
insurance coverage for:


(a) All office furniture, trade fixtures, office equipment, merchandise, and all
other items of Tenant's property in, on, at, or about the Premises and the
Project, including property installed by, for, or at the expense of Tenant; and


(b) All other improvements, betterments, alterations, and additions to the
Premises.


Tenant's property insurance must fulfill the following requirements:


(a) It must be written on the broadest available "all-risk"
(special-causes-of-loss) policy form or an equivalent form acceptable to
Landlord;


(b) It must include earthquake as a covered cause of loss;


(c) It must include an agreed-amount endorsement for no less than one hundred
(100) percent of the full replacement cost (new without deduction for
depreciation) of the covered items and property; and


(d) The amounts of coverage must meet any coinsurance requirements of the policy
or policies.


It is the parties' intent that Tenant shall structure its property insurance
program so that no coinsurance penalty shall be imposed and there shall be no
valuation shortfalls or disputes with any insurer or with Landlord. The property
insurance coverage shall include vandalism and malicious mischief coverage,
sprinkler leakage coverage, and earthquake sprinkler leakage coverage.


14.7.2. Business Income and Extra Expense Coverage. Tenant shall further procure
and maintain business income (business interruption) insurance and extra expense
coverage with coverage amounts that shall reimburse Tenant for all direct or
indirect loss of income and charges and costs incurred arising out of all perils
insured against by Tenant's property insurance coverage, including prevention
of, or denial of use of or access to, all or part of the Premises or the
Project, as a result of those perils.


The business income and extra expense coverage shall provide coverage for no
less than twelve (12) months of the loss of income, charges, and costs
contemplated under the Lease and shall be carried in amounts necessary to avoid
any coinsurance penalty that could apply. The business income and extra expense
coverage shall be issued by the insurer that issues Tenant's other first party
coverage.


14.8. Other Tenant Insurance Coverage. Tenant shall, at Tenant's sole expense,
procure and maintain any other and further insurance coverages that Landlord or
Landlord's lender may reasonably require.


14.9. Form of Policies and Additional Requirements.



25

--------------------------------------------------------------------------------




14.9.1. Insurance Independent of Exculpation and Indemnification. The insurance
requirements set forth in sections 14.4-14.10 are independent of Tenant's
exculpation, indemnification, and other obligations under this Lease and shall
not be construed or interpreted in any way to restrict, limit, or modify
Tenant's exculpation, indemnification, and other obligations or to limit
Tenant's liability under this Lease.


14.9.2. Form of Policies. In addition to the requirements set forth in
subsection 14.5.8, the insurance required of Tenant under this Article 14 must:


(a) Name Landlord and any other party Landlord specifies by endorsement as an
additional insured;


(b) Be issued by an insurance company with a rating of no less than A-VIII in
the current Best's Insurance Guide, or that is otherwise reasonably acceptable
to Landlord, and admitted to engage in the business of insurance in the State of
California;


(c) Be primary insurance for all claims under it and provide that any insurance
carried by Landlord Parties and Landlord lenders is strictly excess, secondary,
and noncontributing with any insurance carried by Tenant; and


(d) Provide that insurance may not be canceled, nonrenewed, or the subject of
material change in coverage or available limits of coverage, except on thirty
(30) days' prior written notice to Landlord and Landlord's lenders.


14.9.3. Tenant's Delivery of Policy, Endorsements, and Certificates. Tenant
shall deliver the policy or policies, along with any endorsements to them and
certificates required by this Article 14, to Landlord:


(a) On or before the Lease Commencement Date; and


(b) On renewal of any policy.


14.9.4. Deductibles and Self-Insured Retentions. All deductibles and
self-insured retentions under Tenant's policies are subject to Landlord's prior
written approval.


14.10. Waiver of Subrogation. Landlord and Tenant agree to cause the insurance
companies issuing their respective property insurance and worker’s compensation
insurance to waive any subrogation rights that those companies may have against
Tenant or Landlord, respectively. Landlord and Tenant waive any right that
either may have against the other on account of any loss or damage to their
respective property to the extent that the loss or damage is insured under their
respective insurance policies actually maintained or required to be maintained
under this Lease.


Article 15, DAMAGE AND DESTRUCTION


15.1. Repair of Damage by Landlord. Tenant agrees to notify Landlord in writing
promptly of any damage to the Premises resulting from fire, earthquake, or any
other identifiable event of a sudden, unexpected, or unusual nature (Casualty).
If the Premises are damaged by a Casualty or any common areas of the Project
providing access to the Premises are damaged to the extent that Tenant does not
have reasonable access to the Premises and if Landlord has not elected to
terminate this Lease under section 15.3, Landlord shall promptly and diligently
restore such common areas, the Base Project, the Premises, and tenant
improvements constructed by Landlord to substantially the same condition as
existed before the Casualty, except for modifications required by building codes
and other laws and except for any other modifications to the common areas
considered desirable by Landlord. In making these modifications, Landlord shall
not materially impair Tenant's access to the Premises. Landlord's obligation to
restore is subject to reasonable delays for insurance adjustment and other
matters beyond Landlord's reasonable control and subject to the other clauses of
this Article 15. If Tenant requests that Landlord modify the tenant improvements
in connection with the rebuilding, Landlord may condition its consent to those
modifications on:



26

--------------------------------------------------------------------------------




(a) Tenant's payment to Landlord before construction is begun of any sums in
excess of the amount of insurance proceeds received by Landlord that are needed
to complete the tenant improvements; and


(b) Confirmation by Landlord's architect or contractor that the modifications
will not increase the scope of work or the time necessary to complete the tenant
improvements.


15.2. Repair Period Notice. Landlord shall, within the later of (a) sixty (60)
days after the date on which Landlord determines the full extent of the damage
caused by the Casualty or (b) thirty (30) days after Landlord has determined the
extent of the insurance proceeds available to effectuate repairs, provide
written notice to Tenant indicating the anticipated period for repairing the
Casualty (Repair Period Notice). The Repair Period Notice shall also state, if
applicable, Landlord's election either to repair or to terminate the Lease under
section 15.3.


15.3. Landlord's Option to Terminate or Repair. Landlord may elect either to
terminate this Lease or to effectuate repairs if:


(a) The Repair Period Notice estimates that the period for repairing the
Casualty exceeds two hundred seventy (270) days from the date of the Casualty;


(b) The estimated repair cost exceeds the insurance proceeds, if any, available
for such repair (not including the deductible, if any, on Landlord's property
insurance), plus any amount that Tenant is obligated or elects to pay for such
repair;


(c) The estimated repair cost of the Premises or the Project, even though
covered by insurance, exceeds fifty percent (50%) of the full replacement cost;
or


(d) The Project cannot be restored except in a substantially different
structural or architectural form than existed before the Casualty.


Landlord's election shall be stated in the Repair Period Notice. Tenant, upon
written notice to Landlord, may elect to terminate this Lease if the Repair
Period Notice estimates that the period for repairing the Casualty exceeds two
hundred seventy (270) days from the date of the Casualty.


15.4. Rent Abatement Due to Casualty. Landlord and Tenant agree that, if the
Casualty was not the result of the negligence or willful misconduct of Tenant or
Tenant's employees, contractors, licensees, or invitees, and provided that
Tenant is not then in default under this Lease, Tenant shall be provided with a
proportionate abatement of Rent based on the Rentable Square Footage of the
Premises rendered unusable (due to physical damage to the Premises or Project
systems or components, or the unavailability of access to the Premises) and not
used by Tenant. That proportional abatement, if any, shall be provided during
the period beginning on the later of (a) the date of the Casualty or (b) the
date on which Tenant ceases to occupy the Premises and ending on the date of
Substantial Completion of Landlord's restoration obligations as provided in this
Article 15. The Rent abatement provided in this section 15.4 is Tenant's sole
remedy due to the occurrence of the Casualty. Landlord shall not be liable to
Tenant or any other person or entity for any direct, indirect, or consequential
damage (including but not limited to lost profits of Tenant or loss of or
interference with Tenant's business), whether or not caused by the negligence of
Landlord or Landlord's employees, contractors, licensees, or invitees, due to,
arising out of, or as a result of the Casualty (including but not limited to the
termination of the Lease in connection with the Casualty). Tenant agrees to
maintain business interruption insurance in amounts and with coverage no less
than that required by subsection 14.7.2 to provide coverage regarding such
matters. If Landlord elects to repair the Premises and fails to complete such
repairs within two hundred seventy (270) days of the Repair Period Notice,
Tenant shall have the right to terminate this Lease by written notice to
Landlord at any time after such two hundred seventy (270) days period prior to
Landlord’s completion of the repairs.


15.5. Damage Near End of Term. Notwithstanding any other provision of this
Article 15, if the Premises or the Project is destroyed or damaged by a Casualty
during the last eighteen (18) months of the Lease Term, Landlord shall have the
option to terminate this Lease by giving written notice to Tenant of the
exercise of that option within thirty (30) days after the damage or destruction.


15.6. Effective Date of Termination; Rent Apportionment. If Landlord or Tenant
elects to terminate this Lease under this Article 15 in connection with a
Casualty, the termination shall be effective thirty (30) days after

27

--------------------------------------------------------------------------------




delivery of notice of such election. Tenant shall pay Rent, properly apportioned
up to the date of the Casualty. After the effective date of the termination,
Landlord and Tenant shall be discharged of all future obligations under this
Lease, except for those provisions that, by their terms, survive the expiration
or earlier termination of this Lease.


15.7. Waiver of Statutory Provisions. The provisions of this Lease, including
those in this Article 15, constitute an express agreement between Landlord and
Tenant that applies in the event of any Casualty to the Premises, Project, or
Real Property. Landlord and Tenant, therefore, each fully waives the provisions
of any statute or regulation, including California Civil Code §§1932(2) and
1933(4), or any successor statute, relating to any rights or obligations
concerning a Casualty.




Article 16, CONDEMNATION
    
16.1. Definition of "Condemnation." As used in this Lease, the term Condemnation
(Condemnation) means a permanent taking or a temporary taking in excess of two
hundred seventy (270) days through (a) the exercise of any government power (by
legal proceedings or otherwise) by any public or quasi-public authority or by
any other party having the right of eminent domain (Condemnor) or (b) a
voluntary sale or transfer by Landlord to any Condemnor, either under threat of
exercise of eminent domain by a Condemnor or while legal proceedings for eminent
domain are pending.


16.2. Effect on Rights and Obligations. If, during the Lease Term or the period
between the date of execution of this Lease and the date on which the Lease Term
begins, there is any Condemnation of all or part of the Premises, Project, or
Real Property, the rights and obligations of the parties shall be determined
under this Article 16, and Rent shall not be affected or abated except as
expressly provided in this Article. Landlord shall notify Tenant in writing of
any Condemnation within thirty (30) days after the later of (a) the filing of a
complaint by Condemnor or (b) the final agreement and determination by Landlord
and Condemnor of the extent of the taking (Condemnation Notice).


16.3. Termination of Lease.


16.3.1. Definition of "Termination Date." The Termination Date (Termination
Date) shall be the earliest of:


(a) The date on which Condemnor takes possession of the property that is subject
to the Condemnation;


(b) The date on which title to the property subject to the Condemnation is
vested in Condemnor;


(c) If Landlord has elected to terminate, the date on which Landlord requires
possession of the property in connection with the Condemnation, as specified in
written notice delivered to Tenant no less than thirty (30) days before that
date; or


(d) If Tenant has elected to terminate, thirty (30) days after Landlord's
receipt of written notice of termination from Tenant.


If both Landlord and Tenant have elected to terminate under this Article 16, the
Termination Date shall be the earliest of the dates described in subparagraphs
(a)-(d).


16.3.2. Automatic Termination. If the Premises are totally taken by
Condemnation, this Lease shall terminate as of the Termination Date, and the
Condemnation Award shall be allocated between Landlord and Tenant in accordance
with section 16.5.


16.3.3. Landlord's Right to Terminate. Landlord shall have the option to
terminate this Lease if:


(a) Ten percent (10%) or more of the Rentable Square Feet of the Project or the
Premises is taken through Condemnation;



28

--------------------------------------------------------------------------------




(b) Any portion of the Project or Real Property necessary for Landlord to
operate the Project efficiently is taken through Condemnation; or


(c) Any other areas providing access to the Premises or Project are taken
through Condemnation.


To elect to terminate the Lease under this subsection 16.3.3, Landlord must
provide written notice of its election (Landlord's Taking Termination Notice) to
Tenant within thirty (30) days after the later of (a) the filing of a complaint
by Condemnor or (b) the final agreement and determination by Landlord and
Condemnor of the extent of the taking. In that event, this Lease shall be
terminated on the Termination Date, and all Rent shall be prorated to that date.
If Landlord does not elect to terminate under this subsection 16.3.3, Landlord
shall, subject to subsection 16.3.4, be obligated to the extent of severance
damages received by Landlord to reasonably restore (to the extent feasible) the
Premises or access to the Premises, subject to Landlord's obtaining all
necessary approvals, permits, and authorizations relating to such work.


16.3.4. Tenant's Right to Terminate.


16.3.4.1. Grounds; Termination Notice. Tenant shall have the option to terminate
this Lease by providing thirty (30) days' written notice to Landlord if one or
both of the following are taken through Condemnation:


(a) Twenty-five percent (25%) or more of the Rentable Square Feet of the
Premises; or


(b) Any portion of the Project that provides Tenant with its access to the
Premises and that, if taken, would eliminate Tenant's access to the Premises.


Tenant's notice must be given within thirty (30) days after Tenant's receipt of
the Condemnation Notice required by section 16.2.


16.3.4.2. Landlord's Restoration Notice. Despite Tenant's termination right,
this Lease shall continue in full force and effect if Landlord gives Tenant
written notice (Restoration Notice) within thirty (30) days after the date on
which the nature and extent of the Condemnation are finally determined, stating
that:


(a) Landlord shall, at Landlord's sole expense, reconfigure the remaining
Premises or provide alternative, reasonable access to Tenant so that the area of
the Premises shall be substantially the same after the Condemnation and Tenant
shall have reasonable access to the Premises after the Condemnation;


(b) Landlord shall begin the restoration as soon as reasonably practicable; and


(c) Landlord has reasonably determined that such restoration can be completed
within ninety (90) days after the date of the notice.


16.3.5. Tenant's Waiver. Tenant agrees that its rights to terminate this Lease
due to partial Condemnation are governed by this Article 16. Tenant waives all
rights it may have under California Code of Civil Procedure section 1265.130, or
otherwise, to terminate this Lease based on a partial Condemnation.


16.3.6. Proration of Rent. If this Lease is terminated under this Article 16,
the termination shall be effective on the Termination Date, and Landlord shall
prorate Rent to that date. Tenant shall be obligated to pay Rent for the period
up to, but not including, the Termination Date as prorated by Landlord. Landlord
shall return to Tenant prepaid Rent allocable to any period on or after the
Termination Date.


16.4. Effect of Condemnation if Lease Is Not Terminated. If any part of the
Premises is taken by Condemnation and this Lease is not terminated, Rent shall
be proportionately reduced based on the Rentable Square Footage of the Premises
taken. Landlord and Tenant agree to enter into an amendment to this Lease within
thirty (30) days after the partial taking, confirming the reduction in Rentable
Square Footage of the Premises and the reduction in Rent. If Landlord gives
Tenant a timely Restoration Notice under subsection 16.3.4.2, this Lease shall
continue in full force and effect without any reduction of Rent (unless the
Premises as restored are smaller than the

29

--------------------------------------------------------------------------------




existing Premises, in which case Rent shall be proportionately reduced based on
the reduced Rentable Square Footage), except that Rent shall be abated for the
portion of the Premises not usable by Tenant until Landlord completes the
restoration as provided in the Restoration Notice.


16.5. Allocation of Award.


16.5.1. Landlord's Right to Award. Except as provided in subsection 16.5.2 in
connection with a Condemnation:


(a) Landlord shall be entitled to receive all compensation and anything of value
awarded, paid, or received in settlement or otherwise (Award); and


(b) Tenant irrevocably assigns and transfers to Landlord all rights to and
interests in the Award and fully waives, releases, and relinquishes any claim
to, right to make a claim on, or interest in the Award, including any amount
attributable to any excess of the market value of the Premises for the remainder
of the Lease Term over the present value as of the Termination Date of the Rent
payable for the remainder of the Term (commonly referred to as the "bonus value"
of the Lease).


16.5.2. Tenant's Right to Compensation. Despite subsection 16.5.1, Tenant shall
have the right to make a separate claim in the Condemnation proceeding, as long
as the Award payable to Landlord is not reduced thereby, for:


(a) The taking of the unamortized or undepreciated value of any leasehold
improvements owned by Tenant that Tenant has the right to remove at the end of
the Lease Term and that Tenant elects not to remove;


(b) Reasonable removal and relocation costs for any leasehold improvements that
Tenant has the right to remove and elects to remove (if Condemnor approves of
the removal); and


(c) Relocation costs under Government Code section 7262, the claim for which
Tenant may pursue by separate action independent of this Lease.


16.6. Temporary Taking. If a temporary taking of part of the Premises occurs
through (a) the exercise of any government power (by legal proceedings or
otherwise) by Condemnor or (b) a voluntary lease, license, or transfer by
Landlord to any Condemnor, either under threat of exercise of eminent domain by
a Condemnor or while legal proceedings for condemnation are pending, Rent shall
abate during the time of such taking in proportion to the portion of the
Premises taken or not reasonably usable as a result. The entire Award relating
to the temporary taking shall be and remain the property of Landlord. Tenant
irrevocably assigns and transfers to Landlord all rights to and interest in the
Award and fully releases and relinquishes any claim to, right to make a claim
on, and any other interest in the Award.


Article 17, ASSIGNMENT AND SUBLEASING


17.1. Restricted Transfers.


17.1.1. Consent Required; Definition of Transfer. Tenant shall obtain Landlord's
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed, before entering into or permitting any Transfer. A Transfer
(Transfer) consists of any of the following, whether voluntary or involuntary
and whether effected by death, operation of law, or otherwise:


(a) Any assignment, mortgage, pledge, encumbrance, or other transfer of any
interest in this Lease;


(b) Any sublease or occupancy of any portion of the Premises by any persons
other than Tenant and its employees; and


(c) Any of the changes (e.g., a change of ownership or reorganization) included
in the definition of Transfer in section 17.7.

30

--------------------------------------------------------------------------------






Any person to whom any Transfer is made or sought to be made is a "Transferee."
The portion of the Premises to be sought to be Transferred is the “Subject
Space.”


17.1.2. Landlord's Remedies. If a Transfer fails to comply with this Article 17,
Landlord may, at its sole option, do any or all of the following: (a) void the
Transfer and continue the Lease in effect; (b) declare Tenant in material and
incurable default under section 22.1 notwithstanding any cure period specified
in section 22.1; or (c) ratify the Transfer.


17.2. Transfer Procedure.


17.2.1. Transfer Notice. Before entering into or permitting any transfer, Tenant
shall provide to Landlord a written Transfer Notice (Transfer Notice) at least
forty-five (45) days before the proposed effective date of the Transfer. The
Transfer Notice shall include all of the following:


(a) Information regarding the proposed Transferee, including the name, address,
and ownership of Transferee; the nature of Transferee's business; Transferee's
character and reputation; and Transferee's current financial statements
(certified by an officer, a partner, or an owner of Transferee), bank account
statements, tax returns, and a detailed business plan acceptable to Landlord;


(b) All the terms of the proposed Transfer, including the consideration payable
by Transferee; the portion of the Premises that is subject to the Transfer
(Subject Space); a general description of any planned alterations or
improvements to the Subject Space; the proposed use of the Subject Space; the
effective date of the Transfer; a calculation of the "Transfer Premium," as
defined in subsection 17.4.2, payable in connection with the Transfer; and a
copy of all documentation concerning the proposed Transfer; and


(c) Any other information or documentation reasonably requested by Landlord.


17.2.2. Application Fee; Transfer Fee. As a condition to the effectiveness of
the Transfer Notice, Tenant shall, when providing a Transfer Notice, pay an
application fee of Five Hundred and 00/00 Dollars ($500.00) toward Landlord's
administrative and other costs in reviewing and processing the Transfer Notice.
In addition, within thirty (30) days after Landlord's written request, Tenant
shall pay as Additional Rent any reasonable legal fees that Landlord actually
incurs in reviewing and processing the Transfer Notice, and, if applicable, in
preparing the documentation (e.g., preparation of assignment of lease) regarding
the Transfer (Transfer Fee). Tenant shall pay the Transfer Fee whether or not
Landlord consents to the Transfer.


17.2.3. Limits of Consent. If Landlord consents to any Transfer and does not
exercise its rights under section 17.5, the following limits apply:


(a) Landlord does not agree to waive or modify the terms and conditions of this
Lease.


(b) Landlord does not consent to any further Transfer by either Tenant or
Transferee.


(c) Tenant remains liable under this Lease, and any guarantor of the Lease
remains liable under the guaranty.


(d) Tenant may enter into that Transfer in accordance with this Article 17 if:
(1) The Transfer occurs within six (6) months after Landlord's consent;


(2) The Transfer is on substantially the same terms as specified in the Transfer
Notice; and


(3) Tenant delivers to Landlord, promptly after execution, an original, executed
copy of all documentation pertaining to the Transfer in a form reasonably
acceptable to Landlord (including Transferee's agreement to be subject and
subordinate to the Lease and to assume Tenant's obligations under the Lease to
the extent applicable to the Subject Space).



31

--------------------------------------------------------------------------------




(e) If the Transfer occurs after six (6) months or the terms of the Transfer
have materially changed from those in the Transfer Notice, Tenant shall submit a
new Transfer Notice under subsection 17.2.1, requesting Landlord's consent, and
the Subject Space shall again be subject to Landlord's rights under section
17.5. A material change is one the terms of which would have entitled Landlord
to refuse to consent to the Transfer initially or would cause the proposed
Transfer to be more favorable to Transferee than the terms in the original
Transfer Notice.


17.3. Landlord's Consent.


17.3.1. Reasonable Consent. Landlord may not unreasonably withhold its consent
to any proposed Transfer that complies with this Article 17. Reasonable grounds
for denying consent include any of the following:


(a) Transferee's character, reputation, credit history, business, or proposed
use is not consistent with Landlord’s usual standards for prospective tenants,
or with the character or quality of the Project;


(b) Intentionally deleted.


(c) Transferee is either a government agency or an instrumentality of one;


(d) Transferee's intended use of the Premises is inconsistent with the Permitted
Use or will materially and adversely affect Landlord's interest;


(e) Transferee's financial condition is or may be inadequate to support the
Lease obligations of Transferee under the Transfer documents;


(f) The Transfer would cause Landlord to violate another lease or agreement to
which Landlord is a party or would give a Project tenant the right to cancel its
lease;


(g) Transferee occupies space in the Project and such space is not contiguous to
the Premises, is negotiating with Landlord to lease space in the Project, or has
negotiated with Landlord during the six (6) months immediately preceding the
Transfer Notice;


(h) Transferee is an assignee that does not intend to occupy the entire Premises
and conduct business there for a substantial portion of the term of the
Transfer;


(i) The rent charged by Tenant to Transferee during the term of that Transfer,
is less than Rent then being paid by Tenant and using a present-value analysis,
is less than ninety percent (90%) of the rent then being quoted by Landlord for
comparable space in the Project for a comparable term (Quoted Rent), using a
present-value analysis; or


(j) The transfer would cause or be likely to cause Landlord to:


(1) incur fees, costs, taxes, assessments or other detriment exceeding Five
Thousand and no/00 Dollars ($5,000.00), exclusive of administrative fees and
other costs in connection with processing the Transfer Notice and Transfer Fees,
that could otherwise be avoided; or


(2) be required to incur any maintenance or repair expense exceeding Five
Thousand and no/00 Dollars ($5,000.00) that could otherwise be avoided or
deferred.


17.3.2. Landlord's Written Response. Within a thirty (30) days after receipt of
a Transfer Notice that complies with subsection 17.2.1, Landlord shall approve
or disapprove the proposed Transfer in writing.


17.3.3. Tenant's Remedies. If Landlord wrongfully denies or conditions its
consent, Tenant may seek only declaratory and injunctive relief. Tenant
specifically waives any damage claims against Landlord in connection with the
withholding of consent.


17.3.4. Tenant's Indemnity. Tenant shall indemnify, defend, and hold harmless
Landlord from and against all Claims by any third party (including the proposed
Transferee) arising out of or relating (directly or

32

--------------------------------------------------------------------------------




indirectly) to a proposed Transfer. If a judicial determination is made that any
of the Claims were caused solely by Landlord's breach of this Article 17,
however, Tenant's indemnity obligation shall not extend to those Claims.


17.4. Transfer Premium.


17.4.1. Transfer Premium Payment. As a reasonable condition to Landlord's
consent to any Transfer, Tenant shall pay to Landlord fifty percent (50%) of any
Transfer Premium, as defined in subsection 17.4.2.


17.4.2. Definition of Transfer Premium. Transfer Premium (Transfer Premium)
means all base rent, additional rent, and other consideration payable by
Transferee to Tenant (including key money and bonus money and any payment in
excess of fair market value for services rendered by Tenant to Transferee or
assets, fixtures, inventory, equipment, or furniture transferred by Tenant to
Transferee in connection with the Transfer net of Tenant’s expenses incurred in
connection with the Transfer (Transferee Rent)), after deducting the Rent
payable by Tenant under this Lease (excluding the Transfer Premium) for the
Subject Space (Tenant Rent).


If part of the Transfer Premium is payable by Transferee other than in cash,
Landlord's share of that noncash consideration shall be in a form reasonably
satisfactory to Landlord.


17.4.3. Monthly Payment of Transfer Premium; Calculation. Tenant shall pay the
Transfer Premium on a monthly basis, together with its payment of Additional
Rent under Article 5. In calculating the Transfer Premium, Tenant Rent,
Transferee Rent, and Quoted Rent, the parties shall first adjust the rent to the
actual effective rent to be paid, taking into consideration any and all
leasehold concessions, including any rent credit and any Improvement Allowance.
For purposes of calculating the effective rent, all those concessions shall be
amortized on a straight-line basis over the relevant term.


17.4.4. Audit of Transfer Premium. On Landlord's written request, if Landlord
has a reasonable basis to believe that Tenant is withholding Transfer Premium,
Tenant shall furnish a complete statement, certified by an independent certified
public accountant or Tenant's chief financial officer, describing in detail the
computation of any Transfer Premium that Tenant has derived or will derive from
the Transfer. If Landlord's independent certified public accountant finds that
the Transfer Premium for any Transfer has been understated, Tenant shall, within
thirty (30) days after demand, pay the deficiency and Landlord's costs of that
audit. If Tenant has understated the Transfer Premium by more than ten percent
(10%), Landlord may, at its option, declare Tenant in material and incurable
default under section 22.1 notwithstanding any cure period specified in section
22.1.


17.5. Landlord's Option to Recapture Space.


17.5.1. Landlord's Recapture Right. Despite any other provision of this Article
17, if the Transferee is an assignee or subtenant, Landlord has the option, by
written notice to Tenant (Recapture Notice) within thirty (30) days after
receiving any Transfer Notice, to recapture the Subject Space by terminating
this Lease for the Subject Space or taking an assignment or a sublease of the
Subject Space from Tenant. A timely Recapture Notice terminates this Lease or
creates an assignment or a sublease for the Subject Space for the same term as
the proposed Transfer, effective as of the date specified in the Transfer
Notice. If Landlord declines or fails timely to deliver a Recapture Notice,
Landlord shall have no further right under this section 17.5 to the Subject
Space unless it becomes available again after Transfer by Tenant. Tenant shall
have the right to withdraw its request for Landlord’s consent to the proposed
Transfer (“Withdrawal Right”), provided Tenant exercises such Withdrawal Right
within five (5) business days after receipt of Landlord’s termination notice. 
If Tenant timely exercises its Withdrawal Right, the Lease shall continue in
full force and effect as if Tenant had not requested Landlord’s consent to the
proposed Transfer.


17.5.2. Consequences of Recapture. To determine the new Base Rent under this
Lease if Landlord recaptures the Subject Space, the original Base Rent under the
Lease shall be multiplied by a fraction, the numerator of which is the Rentable
Square Feet of the Premises retained by Tenant after Landlord's recapture and
the denominator of which is the total Rentable Square Feet of the Premises
before Landlord's recapture. The Additional Rent, to the extent that it is
calculated on the basis of the Rentable Square Feet within the Premises, shall
be reduced to reflect Tenant's proportionate share based on the Rentable Square
Feet of the Premises retained by Tenant after Landlord's recapture. This Lease
as so amended shall continue thereafter in full force and effect. Either party
may require written confirmation of the amendments to this Lease necessitated by
Landlord's recapture of the Subject Space. If Landlord recaptures the Subject
Space, Landlord shall, at Landlord's sole expense, construct any partitions

33

--------------------------------------------------------------------------------




required to segregate the Subject Space from the remaining Premises retained by
Tenant. Tenant shall, however, pay for painting, covering, or otherwise
decorating the surfaces of the partitions facing the remaining Premises retained
by Tenant.


17.6. Right to Collect Rent. If this Lease is assigned, Landlord may collect
Rent directly from Transferee. If all or part of the Premises is subleased and
Tenant defaults, Landlord may collect Rent directly from Transferee. Landlord
may then apply the amount collected from Transferee to Tenant's monetary
obligations under this Lease. Collecting Rent from a Transferee or applying that
Rent to Tenant's monetary obligations does not waive any provisions of this
Article 17. Collection of Rent pursuant to this Article 17 shall not be deemed a
recognition by Landlord of the Transfer or Transferee's tenancy.


17.7. Transfers of Ownership Interests and Other Organizational Changes.


17.7.1. Change of Ownership; Reorganization. For purposes of this Article 17,
Transfer (Transfer) also includes:


(a) If Tenant is a partnership or limited liability company:


(1) A change in ownership effected voluntarily, involuntarily, or by operation
of law, of twenty-five percent (25%) or more of the partners or members or
twenty-five percent (25%) or more of the partnership or membership interests; or


(2) The dissolution of the partnership or limited liability company without its
immediate reconstitution.


(b) If Tenant is a closely held corporation (i.e., one whose stock is not
publicly held and not traded through an exchange or over the counter):


(1) The sale or other transfer of more than an aggregate of twenty-five percent
(25%) of the voting shares of Tenant (other than to immediate family members by
reason of gift or death);


(2) The sale, mortgage, hypothecation, or pledge of more than an aggregate of
twenty-five percent (25%) of the value of Tenant's unencumbered assets; or


(3) The dissolution, merger, consolidation, or other reorganization of Tenant.


17.7.2. Transfer to Affiliate. Despite any other provision of this Lease,
Landlord's consent is not required for any Transfer to an Affiliate, as defined
in subsection 17.7.3, as long as the following conditions are met:


(a) At least ten (10) business days before the Transfer, Landlord receives
written notice of the Transfer (as well as any documents or information
reasonably requested by Landlord regarding the Transfer or Transferee);


(b) The Transfer is not a subterfuge by Tenant to avoid its obligations under
the Lease;


(c) If the Transfer is an assignment, Transferee assumes in writing all of
Tenant's obligations under this Lease relating to the Subject Space; and
(d) Transferee has a tangible net worth, as evidenced by financial statements
delivered to Landlord and certified by an independent certified public
accountant in accordance with generally accepted accounting principles that are
consistently applied (Net Worth), at least equal to Tenant's Net Worth either
immediately before the Transfer or as of the date of this Lease, whichever is
greater.


17.7.3. Definition of "Affiliate." An Affiliate (Affiliate) means any entity
that controls, is controlled by, or is under common control with Tenant. Control
(Control) means the direct or indirect ownership of more than fifty percent
(50%) of the voting securities of an entity or possession of the right to vote
more than fifty percent (50%) of the voting interest in the ordinary direction
of the entity's affairs.



34

--------------------------------------------------------------------------------




17.8. Restrictions on Marketing the Space. Tenant may not enter into any listing
agreement for marketing the Subject Space other than through the exclusive
leasing agent designated by Landlord for the Project. Tenant may not promote or
advertise the availability of the Subject Space unless Landlord has approved
Tenant’s advertising or promotional materials in writing. Tenant may not market
the Subject Space at a rate less than the Quoted Rent.


Article 18, SURRENDER OF PREMISES


18.1. Surrender of Premises. No act of Landlord or its authorized
representatives shall constitute Landlord's acceptance of a surrender or
abandonment of the Premises by Tenant unless that intent is specifically
acknowledged in a writing signed by both parties. At the option of Landlord, a
surrender and termination of this Lease shall operate as an assignment to
Landlord of all subleases or subtenancies. Landlord shall exercise this option
by giving notice of that assignment to all subtenants within ten (10) days after
the effective date of the surrender and termination.


18.2. Removal of Tenant Property by Tenant. On the expiration or earlier
termination of the Lease Term, Tenant shall quit the Premises and surrender
possession to Landlord in accordance with this section 18.2. Tenant shall leave
the Premises in good order and condition, except for reasonable wear and tear,
subject to any casualties, condemnation, or repairs that are specifically made
the responsibility of Landlord. On expiration or termination, Tenant shall,
without expense to Landlord, remove or cause to be removed from the Premises:


(a) All debris and rubbish;


(b) Any items of furniture, equipment, freestanding cabinet work, and other
articles of personal property owned by Tenant or installed or placed by Tenant
at its expense in the Premises;


(c) Any similar articles of any other persons claiming under Tenant that
Landlord, in Landlord's sole discretion, requires to be removed; and


(d) Any alterations and improvements that Tenant is required to remove under
Article 12.


Tenant shall, at Tenant's sole expense, repair all damage or injury that may
occur to the Premises or the Project caused by Tenant's removal of those items
and shall restore the Premises and Project to their original condition.


Article 19, HOLDING OVER


19.1. Holdover Rent. If Tenant remains in possession of the Premises after
expiration or earlier termination of this Lease with Landlord's express written
consent, Tenant's occupancy shall be a month-to-month tenancy at a rent agreed
on by Landlord and Tenant but in no event less than the Base Rent and Additional
Rent payable under this Lease during the last full month before the date of
expiration or earlier termination of this Lease. The month-to-month tenancy
shall be on the terms and conditions of this Lease as provided in the preceding
sentence, but excepting section 3.1. Landlord's acceptance of rent after such
holding over with Landlord's written consent shall not result in any other
tenancy or in a renewal of the original term of this Lease. If Tenant remains in
possession of the Premises after expiration or earlier termination of this Lease
without Landlord's express written consent, Tenant's continued possession shall
be on the basis of a tenancy at sufferance and Tenant shall pay as rent during
the holdover period One Hundred fifty percent (150%) of the Base Rent and
payable under this Lease for the last full month before the date of expiration
or termination.


19.2. No Consent or Waiver Implied. Nothing in this Article 19 shall be
construed as implied consent by Landlord to any holding over by Tenant. Landlord
expressly reserves the right to require Tenant to surrender possession of the
Premises to Landlord as provided in this Lease on expiration or other
termination of this Lease. The provisions of this Article 19 shall not be
considered to limit or constitute a waiver of any other rights or remedies of
Landlord provided in this Lease or at law.



35

--------------------------------------------------------------------------------




Article 20, ESTOPPEL CERTIFICATES


20.1. Tenant's Obligation to Provide Estoppel Certificates. Within ten (10)
business days after a written request by Landlord, Tenant shall execute and
deliver to Landlord an estoppel certificate, indicating in the certificate any
exceptions to the statements in the certificate that may exist at that time. The
statements in the certificate may, inter alia, contain representations and
warranties of Tenant regarding or to the effect that: a true and correct copy of
this Lease is attached thereto and is the entire agreement between the parties;
this Lease has not been amended, except as stated in the certificate; this Lease
remains in full force and effect; Landlord is not in breach of any term or
provision of the Lease except as stated in the certificates; the amounts of any
pre-paid rent and security deposit held by Landlord; Tenant is not entitled to
any set-offs, credits, abatement of rent or other concessions, except as stated
in the certificate; the commencement and expiration dates applicable to Tenant’s
tenancy; the amount of Base Rent and Additional Rent then being paid by Tenant;
the next due date for payment of Rent; Tenant is not in default of any
obligations arising under the Lease; Tenant has no Claims against Landlord;
except as stated in the certificates Tenant’s Share of Direct Expenses; Tenant
has no extension or expansion options or options to acquire the Premises or the
Real Property, except as stated in the certificate except as stated in the
certificates; Tenant has not Transferred the Lease or any interest therein;
Tenant has no actual or constructive knowledge of any processing, use, storage,
disposal, release, or treatment of any hazardous or toxic material or substance
on the Premises or the Real Property, except as stated in the certificate; there
are no pending actions, voluntary or involuntary, under any bankruptcy or
insolvency laws of the United States or any state against Tenant or any
guarantor of Tenant's obligations under the Lease; Tenant is aware that the
certificate will be relied on by Landlord and Landlord’s lender or prospective
purchaser of the Real Property; and Tenant will attorn to any transferee of
Landlord’s interest in the Real Property. The certificate shall also contain any
other information reasonably requested by Landlord or any existing or
prospective lender, mortgagee, or purchaser. To the extent Tenant fails to
provide the estoppel certificate within ten (10) days after Landlord’s written
request therefor, the content thereof shall be deemed approved, and Tenant shall
be bound by the terms.


20.2. Additional Requested Documents or Instruments. Within ten (10) business
days after a written request by Landlord, Tenant shall execute and deliver
whatever other documents or instruments may be reasonably required for sale or
financing purposes, including (if requested by Landlord) a current financial
statement and financial statements for the two (2) years preceding the current
financial statement year, certified by Tenant.


20.3. Failure to Deliver. Tenant's failure to execute or deliver an estoppel
certificate in the required time period shall constitute an acknowledgment by
Tenant that the statements included in the estoppel certificate are true and
correct, without exception. Tenant's failure to execute or deliver an estoppel
certificate or other document or instrument required under this Article 20 in a
timely manner shall be a material breach of this Lease.


    


Article 21, SUBORDINATION, NONDISTURBANCE, AND ATTORNMENT


21.1. Automatic Subordination. This Lease is subject and subordinate to:


(a) The lien of any mortgages, deeds of trust, or other encumbrances
(Encumbrances) of the Project and Real Property;


(b) All present and future ground or underlying leases (Underlying Leases) of
the Project and Real Property now or hereafter in force against the Project and
Real Property;


(c) All renewals, extensions, modifications, consolidations, and replacements of
the items described in subparagraphs (a)-(b); and


(d) All advances made or hereafter to be made on the security of the
Encumbrances.


Despite any other provision of this Article 21, any Encumbrance holder or lessor
may elect that this Lease shall be senior to and have priority over that
Encumbrance or Underlying Lease whether this Lease is dated before or after the
date of the Encumbrance or Underlying Lease. No subordination to an Encumbrance
or Underlying Lease dated after the date of this Lease shall be effective unless
and until Tenant has received a nondisturbance agreement from

36

--------------------------------------------------------------------------------




the holder of the Encumbrance or the lessor under the Underlying Lease in a
recordable, commercially reasonable form.


21.2. Subordination Agreement; Agency. This subordination is self-operative, and
no further instrument of subordination shall be required to make it effective.
To confirm this subordination, however, Tenant shall, within ten (10) business
days after Landlord's request, execute any further instruments or assurances in
recordable form that Landlord reasonably considers necessary to evidence or
confirm the subordination or superiority of this Lease to any such Encumbrances
or Underlying Leases. Tenant's failure to execute and deliver such instrument(s)
shall constitute a default under this Lease.


21.3. Attornment. Tenant covenants and agrees to attorn to the transferee of
Landlord's interest in the Real Property by foreclosure, deed in lieu of
foreclosure, exercise of any remedy provided in any Encumbrance or Underlying
Lease, or operation of law (without any deductions or setoffs), if requested to
do so by the transferee, and to recognize the transferee as the lessor under
this Lease. The transferee shall not be liable for:


(a) Any acts, omissions, or defaults of Landlord that occurred before the sale
or conveyance; or


(b) The return of any security deposit except for deposits actually paid to the
transferee.


21.4. Notice of Default; Right to Cure. Tenant agrees to give written notice of
any default by Landlord to the holder of any prior Encumbrance or Underlying
Lease. Tenant agrees that, before it exercises any rights or remedies under the
Lease, the lienholder or lessor shall have the right, but not the obligation, to
cure the default within the same time, if any, given to Landlord to cure the
default, plus an additional thirty (30) days. Tenant agrees that this cure
period shall be extended by the time necessary for the lienholder to diligently
begin and reasonably complete foreclosure proceedings and to obtain possession
of the Project or Real Property, as applicable.


Article 22, DEFAULTS AND REMEDIES


22.1. Tenant's Default. The occurrence of any of the following shall constitute
a default by Tenant under this Lease:


(a) Tenant's failure to pay when due any Rent required to be paid under this
Lease if the failure continues for three (3) days after written notice of the
failure from Landlord to Tenant;


(b) Tenant's failure to provide any instrument or assurance as required by
section 21.2 or estoppel certificate as required by section 20.1 if the failure
continues for five (5) days after written notice of the failure from Landlord to
Tenant;


(c) Tenant's failure to perform any other obligation under this Lease if the
failure continues for thirty (30) days after written notice of the failure from
Landlord to Tenant; provided, however if the default is of the type which cannot
reasonably be cured within thirty (30) days, then Tenant shall have such longer
time as is reasonably necessary provided Tenant commences to cure within ten
(10) days after receipt of written notice from Landlord and diligently
prosecutes such cure to completion. 


(d) Tenant's abandonment of the Premises, without the payment of Rent including
Tenant's absence from the Premises for three (3) consecutive days (excluding
Saturdays, Sundays, and California legal holidays) while in default of any
provision of this Lease;


(e) To the extent permitted by law:


(1) A general assignment by Tenant or any guarantor of the Lease for the benefit
of creditors;


(2) The filing by or against Tenant, or any guarantor, of any proceeding under
an insolvency or bankruptcy law, unless (in the case of an involuntary
proceeding) the proceeding is dismissed within sixty (60) days;



37

--------------------------------------------------------------------------------




(3) The appointment of a trustee or receiver to take possession of all or
substantially all the assets of Tenant or any guarantor, unless possession is
unconditionally restored to Tenant or that guarantor within thirty (30) days and
the trusteeship or receivership is dissolved;


(4) Any execution or other judicially authorized seizure of all or substantially
all the assets of Tenant located on the Premises, or of Tenant's interest in
this Lease, unless that seizure is discharged within thirty (30) days;


(f) The committing of waste on the Premises; or


(g) Tenant's failure to occupy the Premises within ten (10) business days after
the Premises are ready for occupancy.


22.2. Replacement of Statutory Notice Requirements. When this Lease requires
service of a notice, that notice shall replace rather than supplement any
equivalent or similar statutory notice, including any notices required by Code
of Civil Procedure section 1161 or any similar or successor statute. When a
statute requires service of a notice in a particular manner, service of that
notice (or a similar notice required by this Lease) in the manner required by
section 31.12 shall replace and satisfy the statutory service-of-notice
procedures, including those required by Code of Civil Procedure section 1162 or
any similar or successor statute. Landlord’s notice of default may provide that
Tenant’s failure to cure the default within the applicable period specified in
section 22.1 shall automatically cause the Lease to thereby be immediately
deemed terminated or forfeited.


22.3. Landlord's Remedies on Tenant's Default. On the occurrence of a default by
Tenant, Landlord shall have the right to pursue any one or more of the following
remedies in addition to any other remedies now or later available to Landlord at
law or in equity any or all of which shall be exercised in accordance with
applicable laws. These remedies are not exclusive but are instead cumulative.
22.3.1. Termination of Lease. Landlord may terminate this Lease and recover
possession of the Premises. Once Landlord has terminated this Lease, whether
pursuant to a notice of default deeming the Lease to be terminated if the cure
is not performed during the specified period or by subsequent notice given after
the default, Tenant shall immediately surrender the Premises to Landlord. On
termination of this Lease, Landlord may recover from Tenant all of the
following:


(a) The worth at the time of the award of any unpaid Rent that had been earned
at the time of the termination, to be computed by allowing interest at the rate
set forth in Article 24 but in no case greater than the maximum amount of
interest permitted by law;


(b) The worth at the time of the award of the amount by which the unpaid Rent
that would have been earned between the time of the termination and the time of
the award exceeds the amount of unpaid Rent that Tenant proves could reasonably
have been avoided, to be computed by allowing interest at the rate set forth in
Article 24 but in no case greater than the maximum amount of interest permitted
by law;


(c) The worth at the time of the award of the amount by which the unpaid Rent
for the balance of the Lease Term after the time of the award exceeds the amount
of unpaid Rent that Tenant proves could reasonably have been avoided, to be
computed by discounting that amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of the award plus one percent (1%);


(d) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform obligations under this Lease,
including, without limitation, brokerage commissions and advertising expenses,
expenses of remodeling the Premises for a new tenant (whether for the same or a
different use), and any special concessions made to obtain a new tenant; and


(e) Any other amounts, in addition to or in lieu of those listed above, that may
be permitted by applicable law.


22.3.2. Continuation of Lease in Effect. Landlord shall have the remedy
described in Civil Code section 1951.4, which provides that, when a tenant has
the right to sublet or assign (subject only to reasonable limitations), the
landlord may continue the lease in effect after the tenant's breach and
abandonment and recover Rent as it becomes due. Accordingly, if Landlord does
not elect to terminate this Lease on account of any default by

38

--------------------------------------------------------------------------------




Tenant, Landlord may enforce all of Landlord's rights and remedies under this
Lease, including the right to recover all Rent as it becomes due.


22.3.3. Tenant's Subleases. Whether or not Landlord elects to terminate this
Lease on account of any default by Tenant, Landlord may:


(a) Terminate any sublease, license, concession, or other consensual arrangement
for possession entered into by Tenant and affecting the Premises.


(b) Choose to succeed to Tenant's interest in such an arrangement. If Landlord
elects to succeed to Tenant's interest in such an arrangement, Tenant shall, as
of the date of notice by Landlord of that election, have no further right to, or
interest in, the Rent or other consideration receivable under that arrangement.


22.4. Form of Payment After Default. If Tenant has previously attempted to pay
the Landlord with a check drawn on an account with insufficient funds or the
Tenant has instructed the drawee to stop payment on a check, draft, or order for
payment of money, Landlord shall have the right to require: (a) for a period not
to exceed three (3) months, that subsequent amounts paid by Tenant to Landlord
under this Lease (to cure a default or otherwise) be paid in the form of cash;
or (b) that for the remainder of the Term, that subsequent amounts paid by
Tenant to Landlord under this Lease (to cure a default or otherwise) be paid in
the form of cashier’s or certified funds check, or wire transfer.


22.5. Efforts to Relet. For purposes of this Article 22, Tenant's right to
possession shall not be considered to have been terminated by Landlord's efforts
to relet the Premises, by Landlord's acts of maintenance or preservation with
respect to the Premises, by appointment of a receiver to protect Landlord's
interests under this Lease, or such other acts as are consistent with the
protection of Landlord's interests that do not actually prevent Tenant's actual
occupation of the Premises. This list is merely illustrative of acts that may be
performed by Landlord without terminating Tenant's right to possession.


22.6. Acceptance of Rent Without Waiving Rights. Under Article 25, Landlord may
accept Tenant's payments without waiving any rights under this Lease, including
rights under a previously served notice of default. If Landlord accepts payments
after serving a notice of default, Landlord may nevertheless commence and pursue
an action to enforce rights and remedies under the previously served notice of
default.


22.7. Tenant's Remedies on Landlord's Default. Tenant waives any right to
terminate this Lease and to vacate the Premises on Landlord's default under this
Lease. Tenant's sole remedy on Landlord's default is an action for damages or
injunctive or declaratory relief.


Article 23, LANDLORD'S RIGHT TO PERFORM TENANT'S OBLIGATIONS


23.1. Landlord's Right to Perform Tenant's Obligations. All obligations to be
performed by Tenant under this Lease shall be performed by Tenant at Tenant's
expense and without any reduction of Rent. If Tenant's failure to perform an
obligation continues for five (5) days after written notice to Tenant of such
failure, Landlord may perform the obligation on Tenant's behalf, without waiving
Landlord's rights for Tenant's failure to perform any obligations under this
Lease and without releasing Tenant from such obligations.


23.2. Reimbursement by Tenant. Within fifteen (15) days after receiving a
statement from Landlord, Tenant shall pay to Landlord the amount of expense
reasonably incurred by Landlord, under section 23.1, in performing Tenant's
obligation.


Article 24, LATE PAYMENTS


24.1. Late Charges. If any Rent payment is not received by Landlord or
Landlord's designee within five (5) days after that Rent is due, Tenant shall
pay to Landlord a late charge (Late Charge(s)) in the amount stated in Summary
of Basic Lease Terms, section 11(a), as liquidated damages, in lieu of actual
damages (other than interest under section 24.2 and attorney fees and costs
under section 27.1). Tenant shall pay this amount once for each calendar month
in which all or any part of any Rent payment for said month remains delinquent
for more than five (5) days after the due date. The parties agree that this late
charge represents a reasonable estimate of the expenses that Landlord will incur
because of any late payment of Rent (other than interest and attorney fees and
costs).

39

--------------------------------------------------------------------------------




Landlord's acceptance of any liquidated damages shall not constitute a waiver of
Tenant's default with respect to the overdue amount or prevent Landlord from
exercising any of the rights and remedies available to Landlord under this
Lease. Tenant shall pay the late charge as Additional Rent with the next
installment of Rent.


24.2. Interest. If any Rent payment is not received by Landlord or Landlord's
designee within five (5) days after that Rent is due, Tenant shall pay to
Landlord interest on the past-due amount, from the date due until paid, at the
rate of ten percent (10%) per year.


Despite any other provision of this Lease, the total liability for interest
payments shall not exceed the limits, if any, imposed by the usury laws of the
State of California. Any interest paid in excess of those limits shall be
refunded to Tenant by application of the amount of excess interest paid against
any sums outstanding in any order that Landlord requires. If the amount of
excess interest paid exceeds the sums outstanding, the portion exceeding those
sums shall be refunded in cash to Tenant by Landlord. To ascertain whether any
interest payable exceeds the limits imposed, any nonprincipal payment (including
late charges) shall be considered to the extent permitted by law to be an
expense or a fee, premium, or penalty rather than interest.


Article 25, NONWAIVER


25.1. Nonwaiver. No waiver of any provision of this Lease shall be implied by
any failure of Landlord or Tenant to enforce any remedy for the violation of
that provision, even if that violation continues or is repeated. Any waiver by
Landlord of any provision of this Lease must be in writing. Such written waiver
shall affect only the provision specified and only for the time and in the
manner stated in the writing.


25.2. Acceptance and Application of Payment; Not Accord and Satisfaction. No
receipt by Landlord of a lesser payment than the Rent required under this Lease
shall be considered to be other than on account of the earliest amount due, and
no endorsement or statement on any check or letter accompanying a payment or
check shall be considered an accord and satisfaction. Landlord may accept checks
or payments without prejudice to Landlord's right to recover all amounts due and
pursue all other remedies provided for in this Lease.


Landlord's receipt of monies from Tenant after giving notice to Tenant
terminating this Lease shall in no way reinstate, continue, or extend the Lease
Term or affect the Termination Notice given by Landlord before the receipt of
those monies. After serving notice terminating this Lease, filing an action, or
obtaining final judgment for possession of the Premises, Landlord may receive
and collect any Rent due, and the payment of that Rent shall not waive or affect
such prior notice, action, or judgment.


Article 26, WAIVER OF RIGHT TO JURY TRIAL


26.1. Waiver of Right to Jury Trial. To the extent now or hereafter permitted by
law, Landlord and Tenant waive their respective rights to trial by jury of any
contract or tort claim, counterclaim, cross-complaint, or cause of action in any
action, proceeding, or hearing brought by either party against the other on any
matter arising out of or in any way connected with this Lease, the relationship
of Landlord and Tenant, or Tenant's use or occupancy of the Premises, including
any claim of injury or damage or the enforcement of any remedy under any current
or future law, statute, regulation, code, or ordinance.


_________________        _______________________
Landlord’s Initials            Tenant’s Initials


Article 27, ATTORNEY FEES AND COSTS


27.1. Attorney Fees and Costs. If any party undertakes litigation against the
other party arising out of or in connection with this Lease, Landlord shall be
entitled to recover from the other party reasonable attorney fees and court
costs incurred.


Article 28, LANDLORD'S ACCESS TO PREMISES


28.1. Landlord's Access to Premises. Provided that the exercise of such rights
dos not unreasonably interfere with Tenant’s use of or access to the Premises,
Landlord and its agents shall have the right at all reasonable

40

--------------------------------------------------------------------------------




times upon reasonable prior written notice except in the case of an emergency
threating imminent danger to life or Property to enter the Premises to:


(a) Inspect the Premises;


(b) Show the Premises to prospective purchasers, mortgagees, or during the last
nine (9) months of the Lease Term as may be extended tenants or to ground
lessors or underlying lessors;


(c) Serve, post, and keep posted notices required by law or that Landlord
considers necessary for the protection of Landlord or the Project; or


(d) Make repairs, replacements, alterations, or improvements to the Premises or
Project that Landlord considers necessary or desirable.


Despite any other provision of this Article 28, Landlord may enter the Premises
at any time upon reasonable prior written notice except in the case of an
emergency threatening imminent danger to life or Property to:


(a) Perform services required of Landlord;


(b) Take possession due to any breach of this Lease; or


(c) Perform any covenants of Tenant that Tenant fails to perform.


28.2. Tenant's Waiver. Landlord may enter the Premises under this Article 28
without the abatement of Rent, and Landlord may take any steps necessary to
accomplish the stated purpose of Landlord's right of entry. Except to the extent
arising from the gross negligence or willful misconduct of Landlord, its agents,
employees or contractors, Tenant waives any claims for damages caused by
Landlord's entry, including damage claims for:


(a) Injuries;


(b) Inconvenience to or interference with Tenant's business;


(c) Lost profits; and


(d) Loss of occupancy or quiet enjoyment of the Premises.


28.3. Method of Entry. For entry as permitted by this Article 28, Landlord shall
at all times have a key or, if applicable, an electronic key with which to
unlock all the doors in the Premises, excluding Tenant's vaults or safes. In an
emergency situation, Landlord shall have the right to use any means that
Landlord considers proper to open the doors in and to the Premises. Any such
entry into the Premises by Landlord shall not be considered a forcible or
unlawful entry into, or a detainer of, the Premises or an actual or constructive
eviction of Tenant from any portion of the Premises.


Article 29, SIGNS


29.1. Project Name; Landlord's Signage Rights. Subject to Tenant's signage
rights under this Article 29, Landlord may at any time change the name of the
Project and install, affix, and maintain all signs on the exterior and interior
of the Project as Landlord may, in Landlord's sole discretion, desire. Tenant
shall not have or acquire any property right or interest in the name of the
Project. Tenant may use the name of the Project or pictures or illustrations of
the Project in advertising or other publicity during the Lease Term.


29.2. Tenant's Signage Rights. Landlord shall, within a reasonable time after
Lease Commencement, update the Project directory sign to include Tenant’s
trade-name and location. Landlord shall, within the same period of time, install
a sign on the entrance to the Premises containing Tenant’s trade-name. All
signage shall be in a style consistent with the other Tenant signage at the
Project. Landlord shall maintain such signage until expiration or termination of
the Term.
 

41

--------------------------------------------------------------------------------




29.2.3. Prohibited Signs and Other Items. Except as permitted by this Article
29, Tenant may not display any signs on the exterior or roof of the Project or
in the common areas of the Project or the Real Property. Except as permitted by
this Article 29, Tenant may not install or display any signs, window coverings,
blinds, or other items visible from the exterior of the Premises without
Landlord's prior written approval, which Landlord may grant or withhold in
Landlord's reasonable discretion. Any signs, notices, logos, pictures, names, or
advertisements that are installed by or for Tenant without Landlord's approval
may be removed without notice by Landlord at Tenant's expense.






Article 30, TENANT PARKING


30.1. Onsite Parking. Tenant (and Tenant’s employees and invitees) shall have
the non-exclusive right to park automobiles, motorcycles and light-trucks in no
more than the percentage or number of the onsite parking spaces stated in
section 12 Summary of Basic Lease Terms. Parking of trucks heavier than 4.5 tons
or longer than 20 feet is prohibited. Overnight parking and camping are
prohibited. Tenant shall use all reasonable efforts to ensure that Tenant's
employees and visitors comply with the terms of this section 30.1. Tenant shall
pay all taxes imposed by any government authority in connection with the use of
the parking facility by Tenant or Tenant’s employees and invitees.


30.2 Changes in Location, Layout, and Service. Provided Landlord maintains
Tenant’s parking rights in Article 30, Landlord reserves the right to change the
location, size, configuration, design, layout, and all other aspects of the
parking facility. Landlord may temporarily close off or restrict access to the
parking facility from time to time to facilitate construction, alteration, or
improvements, without incurring any liability to Tenant and without any
abatement of Rent under this Lease.


Article 31, MISCELLANEOUS


31.1. Captions. The captions of articles and sections and the table of contents
(if any) of this Lease are for convenience only and have no effect on the
interpretation of the provisions of this Lease.


31.2. Word Usage. Unless the context clearly requires otherwise:


(a) The plural and singular numbers shall each be considered to include the
other;


(b) The masculine, feminine, and neuter genders shall each be considered to
include the others;


(c) "Shall," "will," "must," "agrees," and "covenants" are each mandatory;


(d) "May" is permissive;


(e) "Or" is not exclusive; and


(f) "Includes" and "including" are not limiting.


31.3. Counting Days. Days shall be counted by excluding the first day and
including the last day. If the last day is a Saturday, Sunday, or legal holiday
as described in Government Code §§6700-6701, it shall be excluded. Any act
required by this Lease to be performed by a certain day shall be timely
performed if completed before 5 p.m. local time on that date. If the day for
performance of any obligation under this Lease is a Saturday, Sunday, or legal
holiday, the time for performance of that obligation shall be extended to 5 p.m.
local time on the first following date that is not a Saturday, Sunday, or legal
holiday. Unless otherwise expressly provided in this Lease, all periods of time
referenced in this Lease shall include all calendar days. For purposes of this
Lease, the term "business day" shall mean any calendar day other than a
Saturday, Sunday, or legal holiday as described in Government Code §§6700-6701.


31.4. Entire Agreement; Amendments. This Lease and all exhibits referred to in
this Lease constitute the final, complete, and exclusive statement of the terms
of the agreement between Landlord and Tenant pertaining to Tenant's lease of
space in the Project during the Term of this Lease, and supersedes all prior and
contemporaneous

42

--------------------------------------------------------------------------------




understandings or agreements of the parties, except the Lease(s) under which
Tenant has previously occupied the Premises to the extent that rights and
obligations thereunder survive expiration or termination of the same. Neither
party has been induced to enter into this Lease by, and neither party is relying
on, any understanding, agreement, representation, or warranty outside those
expressly set forth in this Lease. This Lease may be amended only by an
agreement in writing signed by Landlord and Tenant.


31.5. Exhibits. The Exhibits and Addendum, if applicable, referenced in this
Lease are a part of this Lease and incorporated into this Lease by reference,
whether or not attached hereto.


31.6. Reasonableness and Good Faith. Except as limited elsewhere in this Lease,
whenever this Lease requires Landlord or Tenant to give its consent or approval
to any action on the part of the other, such consent or approval shall not be
unreasonably withheld, conditioned or delayed. If either Landlord or Tenant
disagrees with any determination covered by the foregoing provision and
reasonably requests the reasons for that determination, the determining party
shall furnish its reason in writing and in reasonable detail within five (5)
business days following the request. Where consent or approval expressly may be
given or withheld in a party’s discretion, that discretion shall be exercised in
good faith.


31.7. Partial Invalidity. If a court or arbitrator of competent jurisdiction
holds any Lease clause to be invalid or unenforceable in whole or in part for
any reason, the validity and enforceability of the remaining clauses, or
portions of them, shall not be affected.


31.8. Binding Effect. Subject to Article 17 and sections 31.17-31.18, this Lease
shall bind and benefit the parties to this Lease and their legal representatives
and successors in interest.


31.9. Independent Covenants. This Lease shall be construed as though the
covenants between Landlord and Tenant are independent and not dependent. Tenant
expressly waives the benefit of any statute to the contrary and agrees that if
Landlord fails to perform its obligations under this Lease, Tenant shall not be
entitled:


(a) To make any repairs or perform any acts at Landlord's expense; or


(b) To any setoff of the Rent or other amounts owing under this Lease against
Landlord.


The foregoing, however, shall in no way impair Tenant's right to bring a
separate action against Landlord for any violation by Landlord of the provisions
of this Lease if notice is first given to Landlord and any lender of whose
address Tenant has been notified, and an opportunity is granted to Landlord and
that lender to correct those violations as provided in section 21.4 and 31.12.3.


31.10. Governing Law; Forum and Venue. This Lease shall be construed and
enforced in accordance with the laws of the State of California. Any dispute
that arises under or relates to this Lease (whether contract, tort, or both)
will be resolved in the Superior Court of California located in the county where
the Real Property is located.


31.11. Merger. The voluntary or other surrender of this Lease by Tenant, the
mutual cancellation of this Lease, or the termination of this Lease as a result
of a default by Tenant will not effect a merger and will, at Landlord's sole
option on delivery of written notice to Tenant and any subtenants actually known
to Landlord within 90 days after such surrender or cancellation, terminate all
existing subleases or subtenancies or operate as an assignment to Landlord of
any or all subleases or subtenancies.


31.12. Notices. All notices (including requests, demands, approvals, or other
communications) under this Lease shall be in writing.


31.12.1. Method of Delivery. Notice shall be sufficiently given for all purposes
as follows:


(a) When personally delivered to the recipient, notice is effective on delivery.
For purposes of personal delivery, notice shall be deemed personally delivered
on a tenant that is an entity if served on the person apparently in charge of
the Premises at the time of service.
    

43

--------------------------------------------------------------------------------




(b) When mailed first class to the last address of the recipient known to the
party giving notice, notice shall be deemed given five (5) business days after
deposit, postage prepaid, in a United States Postal Service office or mailbox.


(c) When mailed by certified mail with return receipt requested, notice shall be
deemed given on the earliest of five (5) business days after deposit with the
United States Postal Service with postage and fees prepaid, or on receipt if
delivery is confirmed by a return receipt.


(d) When sent by Federal Express/Airborne/United Parcel Service/DHL WorldWide
Express with next-business-day charges prepaid or charged to the sender's
account, notice shall be deemed given on the earliest of two (2) business days
after deposit with an authorized representative of the delivery service, or on
delivery if delivery is confirmed by the delivery service.


(e) When sent by facsimile to the last facsimile number of the recipient known
to the party giving notice, notice shall be deemed given effective immediately
as long as (1) a duplicate copy of the notice is mailed or sent within one (1)
business day by first-class or certified mail or by next-business-day delivery
and (2) the facsimile machine of the sending party has generated a written
report confirming receipt. Any notice given by facsimile that is received after
5 p.m. (recipient's time) or on a nonbusiness day shall be considered to have
been received on the next business day.


31.12.2. Addresses. Addresses for purposes of giving notice are set forth in
section 13 Summary of Basic Lease Terms. Either party may change its address or
facsimile number by giving the other party notice of the change in any manner
permitted by this section 31.12, provided, however, that Tenant must provide a
street address suitable for personal service when changing its address. Any
change of address notwithstanding, Tenant may be given notice at the Premises’
address until Landlord has recovered possession of the Premises.


31.12.3. Lenders and Ground Lessor. If Tenant is notified of the identity and
address of Landlord's lender or ground or underlying lessor, Tenant shall give
to that lender or ground or underlying lessor written notice of any default by
Landlord under the terms of this Lease.


31.13. Force Majeure. If performance by a party of any portion of this Lease is
made impossible by any prevention, delay, or stoppage caused by strikes;
lockouts; labor disputes; acts of God; inability to obtain services, labor, or
materials or reasonable substitutes for those items; government actions or
inactions; civil commotions; terrorism; riots; war; enemy or hostile
governmental action; judicial orders; fire or other casualty; delay, failure, or
interruption of any utility service; or other causes beyond the reasonable
control of the party obligated to perform, performance by that party for a
period equal to the period of that prevention, delay, or stoppage is excused.
Tenant's obligation to pay Rent, however, is not excused by this section 31.13.


31.14. Time of the Essence. Time is of the essence of this Lease and each of its
provisions.


31.15. Modifications Required by Landlord's Lender. If any existing or
prospective lender of Landlord, or ground lessor of the Real Property, requires
a modification of this Lease that will not increase Tenant's cost or expense or
materially or adversely change Tenant's rights and obligations, this Lease shall
be so modified and Tenant shall execute whatever documents are required and
deliver them to Landlord within ten (10) days after the request.


31.16. Recording; Memorandum of Lease. Neither this Lease nor any memorandum,
affidavit, or other writing relating to this Lease may be recorded by Tenant or
anyone acting through, under, or on behalf of Tenant. Recordation in violation
of this provision constitutes an act of default by Tenant. On written request by
Landlord or any lender or ground lessor, Tenant shall execute an acknowledgment
before a notary public of Tenant’s execution of this Lease, or a short form of
Lease containing (among other customary provisions) the names of the parties and
a description of the Premises and the Lease Term, or both. Tenant shall execute,
acknowledge before a notary public, and deliver the acknowledgment of this Lease
or the acknowledged short form, as the case may be, to Landlord within ten (10)
days after the request.



44

--------------------------------------------------------------------------------




31.17. Limitations on Landlord Liability. Except as otherwise provided in this
Lease or applicable law, for any breach of this Lease the liability of Landlord
(including all persons and entities that comprise Landlord, and any successor
landlord) and any recourse by Tenant against Landlord shall be limited to the
interest of Landlord and Landlord's successors in interest in and to the Project
and Real Property (including the rents and profits therefrom). On behalf of
itself and all persons claiming by, through, or under Tenant, Tenant expressly
waives and releases Landlord from any personal liability for breach of this
Lease. The limitation of liability, waiver and release, provided for in this
section 31.17, shall not apply to any claim for recovery of Tenant’s Security
Deposit, initiated after a transfer of Landlord’s interest in this Lease but
without transfer of the Security Deposit, against a transferor that no longer
retains any interest in and to the Project and Real Property.


31.18. Transfer of Landlord's Interest. Landlord has the right to transfer all
or part of its interest in the Project and Real Property and in this Lease. On
such a transfer, Landlord shall automatically be released from all liability
accruing under this Lease, and Tenant shall look solely to that transferee for
the performance of Landlord's obligations under this Lease after the date of
transfer, subject to section 6.2. Landlord may assign its interest in this Lease
to a mortgage lender as additional security. This assignment shall not release
Landlord from its obligations under this Lease, and Tenant shall continue to
look to Landlord for the performance of its obligations under this Lease.


31.19. Joint and Several Obligations of Tenant. If more than one individual or
entity comprises Tenant, the obligations and liabilities imposed on each
individual or entity that comprises Tenant under this Lease shall be joint and
several.


31.20. Submission of Lease. Submission of this document for examination or
signature by the parties does not constitute an option or offer to lease the
Premises on the terms in this document or a reservation of the Premises in favor
of Tenant. This document is not effective as a lease or otherwise until executed
and delivered by both Landlord and Tenant.


31.21. Legal Authority. Tenant represents and warrants to Landlord that Tenant
has accurately disclosed to Landlord, prior to execution of this Lease, whether
Tenant is a sole proprietorship, a general or limited partnership, a corporation
or limited liability company, or other form of entity. In the event of any
breach of this representation and warranty, the person(s) executing this Lease
on behalf of Tenant shall, in addition to any entity comprising Tenant, be
personally liable to Landlord for the performance of all of the obligations of
Tenant arising under this Lease.


31.22. Right to Lease. Landlord reserves the absolute right to contract with any
other person or entity to be a tenant in the Project that Landlord, in
Landlord's sole business judgment, determines best to promote the interests of
the Project. Tenant does not rely on the expectation, and Landlord does not
represent, that any specific tenant or type or number of tenants will, during
the Lease Term, occupy any space in the Project.


31.23 Ambiguities. Landlord and Tenant hereby acknowledge they each has either
been represented by counsel in the negotiation and drafting of this Lease, or
has been advised to consider engaging the services of an attorney in connection
with the negotiation and drafting of this Lease. Each party hereby waives the
benefits of Civil Code §1654 and any other rule of construction to the effect
that ambiguities are to be resolved against the drafting party. Said rules shall
not be applied in interpreting this Agreement. This Agreement shall be construed
according to the mutual intention of the parties, if ascertainable, and if not,
according to the commercially reasonable intentions and expectations of the
parties.


31.24. Brokers. Landlord and Tenant each represents to the other that it has had
no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, and that it knows of no real estate broker or other
person who is entitled to a commission or finder's fee in connection with this
Lease, except as expressly disclosed in section 14 of Summary of Basic Lease
Terms. Each party shall be solely responsible for paying the commission or fee
owed pursuant to the terms of that party’s agreement with the disclosed broker
or finder. Each party shall indemnify, protect, defend, and hold harmless the
other party against all claims, demands, losses, liabilities, lawsuits,
judgments, and costs and expenses (including reasonable attorney fees) for any
leasing commission, finder's fee, or equivalent compensation alleged to be owing
on account of the indemnifying party's dealings with any other real estate
broker or other person. The terms of this section 31.24 shall survive the
expiration or earlier termination of the Lease Term. Despite anything contained
in this Lease to the contrary,

45

--------------------------------------------------------------------------------




Landlord and Tenant agree and acknowledge that neither this section 31.24 nor
any other provision in this Lease may be enforced by any third party.


31.25. Anti-Terrorism Representation. Tenant hereby represents and warrants to
Landlord that:
    
(a) Tenant, its partners, members, officers, directors, investors, shareholders,
or affiliates are not and will not during the Term become a person or entity
with whom Landlord is restricted from doing business under the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA PATRIOT Act) (Pub L 107-56, 115 Stat 272),
Executive Order No. 13224 (Sept. 24, 2001), as extended and amended to date, and
regulations promulgated thereunder (collectively, Anti-Terrorism Laws).


(b) Tenant, its partners, members, officers, directors, investors, shareholders,
or affiliates are not and will not during the Term be included as persons or
entities named on the Department of the Treasury's Office of Foreign Assets
Control (OFAC) Specially Designated Nationals and Blocked Persons List (SDN
List) (collectively, Prohibited Persons).


(c) To the best of Tenant's knowledge, Tenant is not currently, nor during the
Term will become, engaged in (1) any transactions or dealings, or otherwise
associated with any Prohibited Persons in connection with the use or occupancy
of the Premises; (2) making or receiving any contribution of funds, goods, or
services to or for the benefit of any Prohibited Person; or (3) any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any anti-money laundering or
Anti-Terrorism Laws.


(d) Breach of these representations constitutes a material breach of this Lease
and will entitle Landlord to any and all remedies available under this Lease, or
at law or in equity.


31.26. Confidentiality. Tenant agrees that the terms of this Lease are
confidential and constitute proprietary information of the parties and that
disclosure of the terms could adversely affect the ability of Landlord to
negotiate with other tenants or prospective tenants of the Project. Tenant
agrees that Tenant and its partners, officers, directors, members, managers,
employees, contractors, agents, attorneys, and other representatives will not
disclose the terms of this Lease to any other person without the prior written
consent of Landlord, except by order of a court of competent jurisdiction.


31.27. Intentionally deleted.


IN WITNESS HEREOF, the undersigned do hereby execute this Lease as of the date
indicated herein below.
LANDLORD:
 
 
Date: October 28, 2015
 
Brandin Court Associates, LLC
 
 
a California limited liability company
 
 
 
 
 
By: /s/ Tammy Elisiean
 
 
Name: Tammy Elisiean
 
 
Manager

TENANT
 
 
Date: October 27, 2015
 
The Spectranetics Corporation, a Delaware corporation
 
 
 
 
 
By: /s/ Nick Zeimen
 
 
Its: Senior Vice President, Operations






46